PRIVILEGED & CONFIDENTIAL

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

BLACK HILLS GENERATION, INC., as SELLER,

and

SOUTHWEST GENERATION OPERATING COMPANY, LLC, as BUYER

Dated as of April 29, 2008



TABLE OF CONTENTS

 

Page

 

Article I

DEFINITIONS

1

 

1.1

Definitions

1

 

1.2

Certain Interpretive Matters

13

Article II

PURCHASE AND SALE

13

 

2.1

Transfer of Stock and Membership Interests

13

 

2.2

Excluded Assets

13

 

2.3

Transfer of Excluded Assets and Discharge of Certain Liabilities

14

 

2.4

Guarantee Liabilities

14

Article III

THE CLOSING

15

 

3.1

Closing

15

 

3.2

Payment of Purchase Price

15

 

3.3

Purchase Price Adjustment

15

 

3.4

Allocation of the Purchase Price

18

 

3.5

Deliveries by Seller

18

 

3.6

Deliveries by Buyer

20

 

3.7

Mutual Delivery

20

Article IV

REPRESENTATIONS, WARRANTIES AND DISCLAIMERS OF SELLER

21

 

4.1

Organization; Qualification

21

 

4.2

Authority Relative to this Agreement

21

 

4.3

Consents and Approvals; No Violation

21

 

4.4

Insurance

22

 

4.5

Title and Related Matters

22

 

4.6

Real Property

23

 

4.7

Labor Matters

23

 

4.8

Benefit Plans

24

 

4.9

Contracts and Leases

24

 

4.10

Legal Proceedings, etc

25

 

4.11

Tax Matters

26

 

4.12

Compliance With Laws

27

 

4.13

Undisclosed Liabilities

27

 

4.14

Subsidiaries

27

 

4.15

Capitalization

27

 

4.16

Financial Statements

28

 

4.17

Absence of Certain Changes

28

 

4.18

Bankruptcy

29

 

4.19

Books and Records

29

 

4.20

Environmental Matters

29

 

4.21

Project Permits

30

 

4.22

Intellectual Property

30

 

4.23

Shared Assets and Services

30



TABLE OF CONTENTS

(continued)

Page

 

 

4.24

Disclaimers

30

Article V

REPRESENTATIONS AND WARRANTIES OF BUYER

31

 

5.1

Organization

31

 

5.2

Authority Relative to this Agreement

31

 

5.3

Consents and Approvals; No Violation

32

 

5.4

Legal Proceedings

32

 

5.5

Inspections

32

 

5.6

Securities Laws

32

Article VI

COVENANTS OF THE PARTIES

33

 

6.1

Conduct of Business

33

 

6.2

Access to Information

34

 

6.3

Public Statements

36

 

6.4

Expenses

36

 

6.5

Further Assurances

36

 

6.6

Consents and Approvals

37

 

6.7

Use of Black Hills Marks

38

 

6.8

Fees and Commissions

38

 

6.9

Tax Matters

38

 

6.10

Pre-Closing Transfers

42

 

6.11

Pre-Closing Transfer of Acquired Companies

43

 

6.12

Affiliate Transactions

43

 

6.13

Like-Kind Exchanges

43

 

6.14

Advice of Changes

43

 

6.15

Consents

44

 

6.16

Buyer Financial Assurance

44

 

6.17

Financing Cooperation

45

 

6.18

Employee and Benefit Plans

45

 

6.19

Insurance

46

 

6.20

Non-Solicitation of Employees

47

 

6.21

Certain Resignations

47

 

6.22

Repayment of Indebtedness

47

Article VII

CONDITIONS

47

 

7.1

Conditions to Obligations of Buyer

47

 

7.2

Conditions to Obligations of Seller

49

Article VIII

INDEMNIFICATION

50

 

8.1

Indemnification

50

 

8.2

Defense of Claims

54

 

8.3

Survival

55

Article IX

TERMINATION

56

 

9.1

Termination

56



TABLE OF CONTENTS

(continued)

Page

 

 

9.2

Procedure and Effect of No-Default Termination

57

 

9.3

Termination Fee; Letter of Credit; Limitation on Liability

57

Article X

MISCELLANEOUS PROVISIONS

58

 

10.1

Amendment and Modification

58

 

10.2

Waiver of Compliance; Consents

58

 

10.3

Notices

59

 

10.4

Assignment

60

 

10.5

Governing Law; Venue; Waiver of Jury Trial

60

 

10.6

Counterparts

61

 

10.7

Interpretation

61

 

10.8

Schedules and Exhibits

61

 

10.9

Entire Agreement

61

 

10.10

U.S. Dollars

61

 

10.11

Time Is of the Essence

61

Article XI

FOUNTAIN VALLEY PROJECT

62

 

11.1

Conditions to Purchase of Fountain Valley; Effect on Closing

62

 

11.2

FVP Closing

62

Article XII

GUARANTEE

63

 

12.1

Guarantee

63



Exhibits and Schedules**

Exhibit A

Form of Buyer LC

Exhibit B

Current Assets Methodology

Exhibit C

Current Liabilities Methodology

Annex A

Purchase Price Allocation

Schedule 2.2(f)

Shared Assets and Services

Schedule 2.2(g)

Excluded Assets

Schedule 2.4

Guarantee Liabilities

Schedule 3.5(k)

Transition Services

Schedule 4.3(a)

Seller Material Consents

Schedule 4.3(b)

Seller’s Required Regulatory Approvals

Schedule 4.4

Insurance

Schedule 4.5(a)

Title; Membership Interests

Schedule 4.5(b)

Title; Assets

Schedule 4.6(a)

Real Property

Schedule 4.6(b)

Real Property; Exceptions

Schedule 4.7

Labor Matters

Schedule 4.8

Benefit Plans

Schedule 4.9(a)

Contracts and Leases

Schedule 4.9(b)

Contracts and Leases; Exceptions

Schedule 4.9(c)

Contracts and Leases; Defaults

Schedule 4.10

Legal Proceedings

Schedule 4.11

Tax Matters; Exceptions

Schedule 4.12

Compliance with Laws

Schedule 4.13

Undisclosed Liabilities



Schedule 4.14

Subsidiaries; Exceptions

Schedule 4.15(b)

Capitalization; Exceptions

Schedule 4.16

Financial Statements

Schedule 4.17

Absence of Certain Changes

Schedule 4.20(a)

Environmental Matters

Schedule 4.20(c)

Environmental Permits

Schedule 4.21

Project Permits

Schedule 4.22

Intellectual Property

Schedule 5.3(a)

Buyer Material Consents

Schedule 5.3(b)

Buyer’s Required Regulatory Approvals

Schedule 6.1

Conduct of Business

Schedule 6.10(a)

Pre-closing Transfers; Gas Turbines

Schedule 6.15(b)

Pre-closing Transfers; Indemnification Agreement

Schedule 6.15(b)

Consents; GE Contract

 

 

 

 

 

 

**The Exhibits and Schedules have been omitted but will be furnished to the
Securities and Exchange Commission upon request.



PURCHASE AND SALE AGREEMENT

PURCHASE AND SALE AGREEMENT, dated as of April 29, 2008, by and between Black
Hills Generation, Inc., a Delaware corporation (“Seller”) and Southwest
Generation Operating Company, LLC, a Delaware limited liability company
(“Buyer”). Seller and Buyer are referred to individually as a “Party,” and
collectively as the “Parties.”

W I T N E S S E T H

WHEREAS, Seller owns the Acquired Companies Membership Interests (as hereinafter
defined);

WHEREAS, Buyer desires to purchase, and Seller desires to sell, the Acquired
Companies Membership Interests upon the terms and conditions hereinafter set
forth in this Agreement; and

WHEREAS, in order to induce Seller to enter into this Agreement, and as
additional consideration therefor, concurrently with the execution and delivery
hereof, Buyer is providing to Seller the Buyer LCs (as hereinafter defined) in
the form attached as Exhibit A hereto, to secure Buyer’s payment of the
Termination Fee (as hereinafter defined).

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows.

ARTICLE I

 

DEFINITIONS

1.1       Definitions. As used in this Agreement, the following terms have the
meanings specified in this Section 1.1.

“Acquired Assets” has the meaning set forth in Section 4.24.

“Acquired Companies” means BH Fountain Valley, BH Fountain Valley II, BH
Colorado, Harbor Cogen, BH Southwest, BH Nevada Operations and Valencia Power.

“Acquired Companies Agreements” means each contract, license, agreement or
personal property lease to which any of the Acquired Companies or any of their
respective Subsidiaries is a party, other than those which involve revenues or
expenditures, whether actual or contingent, by any of the Acquired Companies or
any such Subsidiary of less than $500,000 in any year.

“Acquired Companies Membership Interests” means all of the issued and
outstanding membership interests in the Acquired Companies.

“Adjustment” has the meaning set forth in Section 3.3(a).



“Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended.

“Affiliated Group” means, with respect to any entity, a group of entities
required or permitted to file consolidated, combined or unitary Tax Returns
including such entity.

“Agreement” means this Purchase and Sale Agreement together with the Schedules
and Exhibits hereto, as the same may be from time to time amended.

“Arapahoe Project” means that certain 130 megawatt (nominal) gas-fired combined
cycle facility located in Denver, Colorado.

“Assignment and Assumption Agreement” has the meaning set forth in
Section 3.5(m).

“Audits” has the meaning set forth in Section 4.11(d).

“Benefit Agreements” has the meaning set forth in Section 4.8.

“Benefit Plans” has the meaning set forth in Section 4.8.

“BH Colorado” means Black Hills Colorado, LLC, a Delaware limited liability
company.

“BH Fountain Valley” means Black Hills Fountain Valley, LLC, a Delaware limited
liability company.

“BH Fountain Valley II” means Black Hills Fountain Valley II, LLC, a Colorado
limited liability company.

“BH Nevada” means Black Hills Nevada, LLC, a Delaware limited liability company.

“BH Nevada Operations” means Black Hills Nevada Operations, LLC, a Delaware
limited liability company.

“BH Southwest” means Black Hills Southwest, LLC, a Delaware limited liability
company.

“BH Valmont” means Black Hills Valmont Colorado, Inc., a Delaware corporation.

“BHNREH” means Black Hills Nevada Real Estate Holdings, LLC, a Delaware limited
liability company.

“Black Hills Affiliated Group” has the meaning set forth in Section 6.9(a)(i).

“Black Hills Marks” means the name “Black Hills” and other registered or
unregistered trademarks, services marks, trade names, logos, designs or color
schemes featuring the name “Black Hills”, or any derivative, abbreviation or
variation thereof owned or used by Seller.



“Business Day” means any day other than Saturday, Sunday and any day on which
banking institutions in the State of New York are authorized by law or other
governmental action to close.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Fundamental Representations” means the representations and warranties
contained in Sections 5.1 and 5.2.

“Buyer Indemnitee” has the meaning set forth in Section 8.1(b).

“Buyer LC” has the meaning set forth in Section 6.16.

“Buyer Material Adverse Effect” has the meaning set forth in Section 5.3(a).

“Buyer’s Required Regulatory Approvals” has the meaning set forth in
Section 5.3(b).

“CFIUS” means the Committee on Foreign Investment in the United States.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Closing Indebtedness” has the meaning set forth in Section 3.3(a).

“Closing Statement” has the meaning set forth in Section 3.3(b).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Operation Date” means the date on which commercial operation of the
Valencia Project shall have commenced as evidenced by delivery to Seller of
(a) a certified copy of the COD Response (as such term is defined in the
Valencia PPA), by which PNM confirms its acceptance of Commercial Operation (as
such term is defined in the Valencia PPA) in accordance with Section 4.9(b) of
the Valencia PPA and (b) a certified copy of the “Substantial Completion
Certificate” (as such term is used in Section 4.10(c) of the Valencia PPA).

“Commercially Reasonable Efforts” means efforts which are reasonably necessary
to cause, or assist in, the consummation of the transactions contemplated by
this Agreement and which do not require the performing Party to expend funds,
incur expenses or assume liabilities other than those which are reasonable in
nature and amount within the context of the transactions contemplated by this
Agreement in order for the performing Party to satisfy its obligations
hereunder.

“Confidentiality Agreement” means, collectively, (a) the Confidentiality
Agreement, dated October 30, 2007, by and between Black Hills Corporation and
Hastings Fund Management (USA) Inc. and (b) the Confidentiality Agreement, dated
October 31, 2007, by and between Black Hills Corporation and JPMorgan IIF
Acquisitions LLC.

“Continuing Employees” has the meaning set forth in Section 6.18(a).



“Current Assets” has the meaning set forth on Exhibit B.

“Current Liabilities” has the meaning set forth on Exhibit C.

“Debt Commitment Letter” has the meaning set forth in Section 6.16.

“Default Interest Rate” means a rate of interest payable at the lesser of LIBOR
plus 1%, or the maximum rate permitted by applicable law.

“Desert Arc I” means Desert Arc I, LLC, a Delaware limited liability company.

“Desert Arc II” means Desert Arc II, LLC, a Delaware limited liability company.

“Designated Independent Accounting Firm” has the meaning set forth in
Section 3.3(d).

“Direct Claim” has the meaning set forth in Section 8.2(c).

“E-Next” means E-Next A Equipment Leasing Company, LLC, a Delaware limited
liability company.

“Employees” means all individuals employed by the Target Entities immediately
prior to the Closing.

“Environmental Claim” means any and all pending and/or threatened administrative
or judicial actions, suits, orders, claims, liens, notices, notices of
violations, investigations, complaints, requests for information, proceedings,
or other communication, whether criminal or civil, pursuant to or relating to
any applicable Environmental Law based upon, alleging, asserting, or claiming
any actual or potential (a) violation of, or liability under any Environmental
Law, (b) violation of any Environmental Permit, or (c) liability for
investigatory costs, cleanup costs, removal costs, remedial costs, response
costs, natural resource damages, property damage, personal injury, fines, or
penalties arising out of, based on, resulting from, or related to the presence,
Release, or threatened Release of any Hazardous Substances.

“Environmental Condition” means the presence or Release to the environment at
the site of the Project Facilities of Hazardous Substances, including any
migration of those Hazardous Substances through air, soil or groundwater to or
from the site of the Project Facilities.

“Environmental Laws” means all applicable Federal, state and local, civil and
criminal laws, regulations, rules, ordinances, codes, decrees, judgments,
directives, or judicial or administrative orders relating to pollution or
protection of the environment, natural resources or human health and safety,
including, without limitation, laws relating to Releases or threatened Releases
of Hazardous Substances (including, without limitation, Releases to ambient air,
surface water, groundwater, land, surface and subsurface strata) or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
Release, transport, disposal or handling of Hazardous Substances. “Environmental
Laws” include, without limitation, CERCLA, the Hazardous Materials
Transportation Act (49 U.S.C. §§ 5101 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. §§ 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. §§ 1251 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.),
the Toxic



Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Oil Pollution Act (33
U.S.C. §§ 2701 et seq.), the Emergency Planning and Community Right-to-Know Act
(42 U.S.C. §§ 11001 et seq.), the Chemical Facility Anti-Terrorism Standards;
Final Rule (6 C.F.R. Part 27), and all applicable other state laws analogous to
any of the above.

“Environmental Permit” has the meaning set forth in Section 4.20(a)(v).

“Equity Commitment Letter” has the meaning set forth in Section 6.16.

“ERISA” has the meaning set forth in Section 6.18(c).

“Excluded Agreements” means any agreement pertaining to the Excluded Assets.

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Liabilities” has the meaning set forth in Section 8.1(h).

“Excluded Taxes” has the meaning set forth in Section 8.1(h)(i).

“Exon-Florio” means Section 721 of the Defense Production Act of 1950, as
amended.

“FERC” means the Federal Energy Regulatory Commission or any successor agency
thereto.

“Financial Statements” has the meaning set forth in Section 4.16.

“Financing” has the meaning set forth in Section 6.16.

“Fountain Valley Power” means Fountain Valley Power, LLC, a Delaware limited
liability company.

“Fountain Valley Project” means that certain 240 megawatt (nominal) natural
gas-fired peaking simple cycle facility located in El Paso County, Colorado,
approximately 19 miles north of Pueblo, Colorado.

“FVP Buyer LC” has the meaning set forth in Section 6.16.

“FVP Closing” has the meaning set forth in Section 11.2.

“FVP Closing Date” has the meaning set forth in Section 11.2.

“FVP Forfeiture Fees” has the meaning set forth in Section 9.3.

“GAAP” means United States generally accepted accounting principles as in effect
on the date of this Agreement.

“GE” has the meaning set forth in Section 6.15(b).

“GE Contract” has the meaning set forth in Section 6.15(b).



“Governmental Authority” means any federal, state or local governmental,
regulatory or administrative agency, commission, department or board, court or
arbitrating body.

“Guarantee Liabilities” has the meaning set forth in Section 2.4.

“Guaranteed Obligations” has the meaning set forth in Section 12.1(a).

“Guarantor” has the meaning set forth in Section 12.1(a).

“Harbor Cogen” means Harbor Cogeneration Company, LLC, a Delaware limited
liability company.

“Harbor Project” means that certain 98 megawatt (nominal) natural gas-fired
peaking combined cycle facility located in Los Angeles County, California, near
the Port of Long Beach, California.

“Harbor Termination Payments” has the meaning set forth in Exhibit C.

“Hazardous Substances” means (a) any petrochemical, petroleum or petroleum
products (including, without limitation, crude oil or any fraction thereof),
oil, radioactive materials, radon gas, toxic mold, methyl tertiary butyl ether,
polychlorinated biphenyls, asbestos-containing materials, asbestos in any form
that is or could become friable, urea formaldehyde foam insulation and
transformers or other equipment that contain dielectric fluid which may contain
levels of polychlorinated biphenyls, (b) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “hazardous constituents,” “restricted hazardous
materials,” “extremely hazardous substances,” “toxic substances,”
“contaminants,” “pollutants,” “toxic pollutants” or words of similar meaning and
regulatory effect under any applicable Environmental Law and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any applicable Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Income Tax” means any federal, state or local Tax (a) based upon, measured by
or calculated with respect to net income, profits or receipts (including,
without limitation, capital gains Taxes and minimum Taxes), or (b) based upon,
measured by or calculated with respect to multiple bases (including, without
limitation, corporate franchise taxes) if one or more of the bases on which such
Tax may be based, measured by or calculated with respect to, is described in
clause (a), in each case together with any interest, penalties, or additions to
such Tax.

“Indebtedness” means, without duplication, all obligations to any Person (other
than any of the Target Entities) of any of the Target Entities (a) for borrowed
money, whether funded or unfunded, secured or unsecured, or with respect to
deposits or advances of any kind, (b) evidenced by bonds, debentures, notes or
similar instruments, (c) in respect of the deferred purchase price of property
or services (excluding accounts payable and other current liabilities incurred
in the ordinary course of business consistent with past practice which would be
reflected in Working Capital), (d) in respect of capital lease obligations,
(e) with respect to interest rate



and currency cap, collar, hedging or swap agreements, (f) conditional sale or
other title retention agreements, (g) reimbursement obligations with respect to
letters of credit, bankers acceptances, surety bonds and performance bonds
issued for the account of any Target Entity and (h) under guarantee by or
subject to any support or keepwell agreement with any of the Target Entities on
account of any of the foregoing types of Indebtedness of any other Person, in
each case, including the outstanding principal amount of such Indebtedness,
together with all interest accrued thereon and all prepayment penalties or other
costs and charges associated therewith.

“Indemnifiable Loss” has the meaning set forth in Section 8.1(a).

“Indemnification Agreement” means the Indemnification Agreement by and between
the City of Long Beach and Indeck Harbor, L.L.C., dated as of September 27,
1995, as described on Schedule 6.10(b), as amended, modified, supplemented or
replaced from time to time.

“Indemnifying Party” has the meaning set forth in Section 8.1(d).

“Indemnitee” has the meaning set forth in Section 8.1(c)(i).

“Independent Accounting Firm” means an independent accounting firm of national
reputation.

“Initial Closing Statement” has the meaning set forth in Section 3.3(b).

“Inspection” means all tests, reviews, examinations, inspections,
investigations, verifications, samplings and similar activities conducted by
Buyer or its agents or Representatives with respect to the Project Facilities.

“Insurance Policies” has the meaning set forth in Section 4.4.

“Intellectual Property Rights” means all common law and statutory rights
associated with patents and industrial designs, copyrights, trademarks, trade
names, service marks, service names, know-how, processes, trade secrets,
inventions, proprietary rights, confidential information, formulae, research,
databases, domain names, software and computer programs.

“Intercompany Benefit Plans” has the meaning set forth in Section 2.2(e).

“Investor Subsidiaries” means BH Nevada, Desert Arc I and Desert Arc II.

“IRS” means the United States Internal Revenue Service or any successor agency
thereto.

“Knowledge” means the current actual knowledge of Maurice Klefeker, David
Rhodes, Fred Carl, George Tatar, Keith Miller and Shannon Ross.

“LC Banks” means Westpac Banking Corporation and Bank of America, N.A.

“Leased Real Property” means the leases for land and improvements to which any
of the Target Entities are party.



“LIBOR” means a rate per annum (rounded upwards if necessary, to the nearest
1/16th of 1%) equal to the arithmetic mean of the offered rate for three month
deposits in dollars in the London Interbank Market at approximately 11:00 a.m.
(London time), which appears on the Telerate Screen designated as Page 3570 of
the Reuters Monitor Money Rates Service.

“Liens” means any mortgages, pledges, liens, security interests, adverse claims
or interests, conditional and installment sale agreements, activity and use
limitations, conservation or other easements, voting rights, options, put or
call rights, rights of first offer or first refusal, restrictive covenants, deed
restrictions, leases, licenses, other rights of occupancy or any other
encumbrances or charges of any kind.

“LV Cogen” means Las Vegas Cogeneration Limited Partnership, a Nevada limited
partnership.

“LV Cogen II” means Las Vegas Cogeneration II, LLC, a Delaware limited liability
company.

“LV Cogen Energy” means Las Vegas Cogeneration Energy Financing, LLC, a Delaware
limited liability company.

“LV I Project” means that certain 53 megawatt (nominal) natural gas-fired
peaking combined cycle facility located in Clark County, Nevada, approximately 5
miles from Las Vegas, Nevada.

“LV II Project” means that certain 224 megawatt (nominal) natural gas-fired
peaking combined cycle facility located in Clark County, Nevada, approximately 5
miles from Las Vegas, Nevada.

“Made Available” shall mean provided in written or electronic format to, or open
for reasonable inspection (either (a) electronically or (b) in written format at
the Project Facilities) by, Buyer, its agents, Representatives or Affiliates.

“Major Project Contracts” means all of the Project Contracts, with respect to
each Project Company, other than those which involve revenues or expenditures,
whether actual or contingent, by such Project Company of less than $500,000 in
any year.

“Material Adverse Effect” means (a) any matter that individually or taken as a
whole with all other matters has had or is reasonably likely to cause a material
and adverse change in, or effect on, the assets or condition (financial or
otherwise) of the Target Entities, considered as a whole, or the business,
operations or results of operations of the Target Entities, considered as a
whole, or (b) any material impairment of the ability of any Party to perform its
obligations under this Agreement; provided, however, that the term Material
Adverse Effect shall not include any state of facts, circumstance, change,
development, effect, condition or occurrence to the extent resulting from
(i) conditions that generally affect the electric generation industry,
(ii) conditions affecting the United States economy or financial or capital
markets generally, (iii) changes in legal, accounting or regulatory
requirements, except, in the case of clauses (i) - (iii), to the extent such
matters have an effect on the Target Entities that is disproportionate in any
material respect to the effect on other similarly situated participants in the
same industry, (iv) the announcement



or performance of this Agreement and of the transactions and obligations
contemplated hereby and (v) any action taken, or omitted to be taken, by Seller
at the written request or with the express prior written consent of Buyer.

“Material Buyer Consents” has the meaning set forth in Section 5.3(a).

“Material Contract” has the meaning set forth in Section 6.1.

“Material Seller Consents” has the meaning set forth in Section 4.3(a).

“New 125 Plan” has the meaning set forth in Section 6.18(b).

“Objection Notice” has the meaning set forth in Section 3.3(d).

“Owned Real Property” means the land and improvements owned by any Target
Entity.

“Party” or “Parties” has the meaning set forth in the Preamble.

“Permitted Liens” means (a) statutory Liens for taxes and other governmental
charges not yet due and payable, (b) Liens securing the payment of Taxes that
are either due but not delinquent or being contested in good faith and for which
adequate reserves in accordance with GAAP have been established, (c) mechanics’,
carriers’, workers’, warehouse and other similar Liens arising in the ordinary
course of business relating to obligations as to which a Project Company is not
in default, (d) zoning, entitlement, conservation restriction and other land use
and environmental regulations issued by Governmental Authorities, (e) Liens,
imperfections in title, charges, easements and restrictions which, individually
or in the aggregate, neither materially detract from the value of the Acquired
Companies Membership Interests nor materially impair the intended use of the
property subject thereto, (f) Liens required to be created by this Agreement,
the Major Project Contracts or the Acquired Companies Agreements, (g) those
title exceptions (i) listed on Schedule B of the existing title policies or
Schedule B of any title commitments or preliminary title reports, as applicable,
provided to Buyer by Seller prior to the date hereof as described on
Schedule 4.6(b) with respect to the real property included in the transactions
contemplated hereby, or (ii) disclosed on the surveys provided by Seller to
Buyer prior to the date hereof as described on Schedule 4.6(a) and (h) those
additional exceptions listed on Schedule 4.6(b).

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or governmental entity
or any department or agency thereof.

“PIPA” has the meaning set forth in Section 7.2(g).

“PNM” means the Public Service Company of New Mexico.

“Pre-Closing Tax Period” means any Tax period ending on or prior to the Closing
Date.



“Project” means one or all of the following, as the case may require: the
Arapahoe Project, the Fountain Valley Project, the Harbor Project, the LV I
Project, the LV II Project, the Valencia Project and the Valmont Project.

“Project Companies” means BH Colorado, Fountain Valley Power, Harbor Cogen, LV
Cogen, LV Cogen II and Valencia Power.

“Project Company Agreement” means, for each of the Project Companies, the
limited liability company agreement, partnership agreement, by-laws or other
organizational document of such Project Company.

“Project Company Interests” means, in respect of each Project Company, the
ownership interest of each Person listed as a direct parent with respect to such
Project Company as set forth in Schedule 4.14, together with all of the rights
and obligations of such Person under the Project Company Agreement for such
Project Company, including without limitation, its rights and obligations as a
member, stockholder, or general or limited partner, as the case may be, under
such Project Company Agreement or applicable law.

“Project Contracts” means, with respect to a Project Company, all contracts,
agreements and commitments, including without limitation, mortgages, indentures
and loan agreements, to which such Project Company is a party.

“Project Facilities” means those facilities, land, fixtures, equipment and other
assets owned, leased, or operated by the Target Entities.

“Project Permits” means, with respect to each Target Entity, the material
permits, licenses, or similar authorizations from any Governmental Authority
required with respect to the business or property of such Target Entity as
presently conducted or owned.

“Proprietary Information” of a Party means all confidential information about
the Party or its Affiliates, including their respective properties or
operations, furnished to the other Party or its Representatives by the Party or
its Representatives regardless of the manner or medium in which it is furnished,
including information provided to a Party pursuant to the Confidentiality
Agreement. In addition, after the Closing Date, for purposes of Section 6.2(b),
Proprietary Information includes any confidential information regarding the
Target Entities or the transactions contemplated by this Agreement. Proprietary
Information does not include information that (a) is or becomes generally
available to the public (other than as a result of a disclosure by the other
Party or its Representatives in violation of a confidentiality agreement),
(b) was available to the other Party on a nonconfidential basis prior to its
disclosure by the Party or its Representatives, (c) becomes available to the
other Party on a nonconfidential basis from a Person, other than the Party or
its Representatives, who is not otherwise bound by a confidentiality agreement,
or is not under any obligation not to transmit the information to the other
Party or its Representatives, or (d) is independently developed by the other
Party.

“Purchase Price” has the meaning set forth in Section 3.2.

“Real Property” means collectively, the Owned Real Property and the Leased Real
Property.



“Release” means any presence, release, spill, leak, migration, seep, discharge,
dispose of, pump, pour, emit, empty, inject, leach, dump or allow to escape into
or through the environment.

“Representatives” of a Party means its directors, officers, employees,
consultants, agents, partners, financing sources and advisors (including,
without limitation, accountants, counsel, environmental consultants, financial
advisors and other authorized representatives) and the Party’s direct and
indirect parents, other controlling persons and their respective Affiliates.

“Securities Act” has the meaning set forth in Section 5.6.

“Seller” has the meaning set forth in the Preamble.

“Seller 125 Plan” has the meaning set forth in Section 6.18(b).

“Seller 401(k) Plan” has the meaning set forth in Section 6.18(c).

“Seller Assignee” has the meaning set forth in Section 6.11.

“Seller Fundamental Representations” means the representations and warranties of
Seller contained in Sections 4.1, 4.2, 4.5, 4.14, 4.15 and 4.18.

“Seller Health Plan” has the meaning set forth in Section 6.18(a).

“Seller’s Indemnitee” has the meaning set forth in Section 8.1(a).

“Seller’s Required Regulatory Approvals” has the meaning set forth in
Section 4.3(b).

“Service Subsidiaries” means BH Valmont, BHNREH, E-Next, LV Cogen Energy and
Sunco.

“Shared Assets and Services” means (a) any equipment, hardware, software,
materials, technologies, (b) services, including those required for
telecommunications, human resources, logistics and accounting and (c) their
related Intellectual Property Rights, in each case (i) purchased or licensed by
Seller or any of its Subsidiaries other than any of the Target Entities
primarily for the benefit of Seller and/or any of its Affiliates or Subsidiaries
(other than the Target Entities), and/or which are shared among any of the
Target Entities, on the one hand, and Seller and/or any Affiliates or
Subsidiaries of Seller (other than the Target Entities), on the other hand but
which are primarily for the benefit of Seller and/or any of its Affiliates or
Subsidiaries (other than the Target Entities) and (ii) described in reasonable
detail (including, in the case of any tangible assets, the location thereof) on
Schedule 2.2(f).

“Straddle Period” means any Tax period beginning on or prior to and ending after
the Closing Date.

“Subsidiary” when used in reference to any Person means any entity (a) of which
outstanding securities having ordinary voting power to elect a majority of the
Board of Directors or other Persons performing similar functions of such entity
are owned directly or indirectly by such Person, or (b) that does not have
outstanding shares or securities but whose ownership



interest representing the right to manage such entity is now or hereafter owned
and controlled by such Person directly or indirectly.

“Sunco” means Sunco, Ltd., a Limited Liability Company, a Nevada limited
liability company.

“Target Entities” means the Acquired Companies, the Investor Subsidiaries, the
Service Subsidiaries and the Project Companies.

“Tax Contest” has the meaning set forth in Section 6.9(c)(i).

“Tax Return” means any return, report, information return, declaration or other
document filed or required to be filed with a taxing authority with respect to
Taxes, including any schedule or attachment thereto or amendment thereof.

“Taxes” means (a) all taxes, charges, fees, levies, penalties or other
assessments imposed by any federal, state or local taxing authority, including,
but not limited to, income, excise, real or personal property, sales, transfer,
franchise, payroll, withholding, social security, gross receipts, license,
stamp, occupation, employment, use, severance, premium, windfall profits,
environment (including taxes under Code Section 59A), capital stock,
unemployment, disability, registration, alternative or add-on minimum or other
taxes, including any interest, penalties or additions imposed with respect
thereto and (b) any transferee liability in respect of any items described in
clause (a) above resulting from a transfer of assets that occurred prior to the
Closing Date.

“Termination Date” has the meaning set forth in Section 9.1(b).

“Termination Fee” has the meaning set forth in Section 9.3.

“Third Independent Accounting Firm” has the meaning set forth in Section 3.3(d).

“Third Party Claim” has the meaning set forth in Section 8.2(a).

“Transition Services Agreement” has the meaning set forth in Section 3.5(k).

“Transfer Taxes” has the meaning set forth in Section 6.9(e).

“Treasury Regulations” means the income tax regulations promulgated by the
United States Department of Treasury under the Code, including temporary
regulations, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

“Valencia Builders Risk Policy” means the Property Insurance coverage, issued by
FMIC, Policy No. FR327, effective June 1, 2007, and expiring on October 1, 2008
for Valencia Power.



“Valencia Construction Contract” means the Agreement between Owner and
Contractor for Construction Contract between Valencia Power, Black Hills
Generation Inc. and TIC - The Industrial Company, effective as of August 11,
2007.

“Valencia General Liability Policy” means the Energy Industries General
Liability Insurance coverage, issued by Chubb, Policy No. 3588-41-39, effective
October 26, 2007, and expiring on June 1, 2008 for Valencia Power.

“Valencia Power” means Valencia Power, LLC, a New Mexico limited liability
company.

“Valencia PPA” means the Power Purchase Agreement between Valencia Power and
PNM, dated as of April 18, 2007.

“Valencia Project” means that certain 149 megawatt (nominal) gas-fired simple
cycle facility under construction located in Belen, New Mexico.

“Valmont Project” means that certain 80 megawatt (nominal) natural gas-fired
peaking simple cycle facility located in Boulder, Colorado.

“WARN Act” has the meaning set forth in Section 6.18(e).

“Working Capital” means Current Assets minus Current Liabilities.

“Working Capital Amount” has the meaning set forth in Section 3.3(a).

1.2       Certain Interpretive Matters. In this Agreement, unless the context
otherwise requires, the singular shall include the plural, the masculine shall
include the feminine and neuter, and vice versa. The term “includes” or
“including” shall mean “including without limitation.” References to a Section,
Article, Exhibit or Schedule shall mean a Section, Article, Exhibit or Schedule
of this Agreement, and reference to a given agreement or instrument shall be a
reference to that agreement or instrument as modified, amended, supplemented and
restated through the date as of which such reference is made.

ARTICLE II

 

PURCHASE AND SALE

2.1       Transfer of Stock and Membership Interests. Upon the terms and subject
to the satisfaction of the conditions contained in this Agreement, at the
Closing Seller will sell, assign, convey, transfer and deliver to Buyer, and
Buyer will purchase and acquire from Seller, free and clear of all Liens, and
subject to Section 2.2 and the other terms and conditions of this Agreement, all
of Seller’s right, title and interest in and to the Acquired Companies
Membership Interests.

2.2       Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement will constitute or be construed as
conferring on Buyer, and Buyer is



not acquiring, any right, title or interest in or to the following specific
assets of the Target Entities, which are hereby specifically excluded from the
sale (the “Excluded Assets”):

(a)       All cash and cash equivalents (including marketable securities), other
than cash accounts maintained by the Target Entities for third parties,
checkbooks, canceled checks and bank deposits;

(b)       All refunds or credits of or against Excluded Taxes or any other Taxes
that are the responsibility of Seller pursuant to this Agreement;

 

(c)

The Black Hills Marks;

(d)       The assets of any employee benefit plan covering employees of the
Acquired Companies or any of their respective Affiliates, other than the assets
of the Seller 125 Plan and the Seller 401(k) Plan held for the benefit of
employees of the Acquired Companies;

(e)       The Benefit Plans identified on Schedule 4.8 (collectively, the
“Intercompany Benefit Plans”);

 

(f)

All Shared Assets and Services;

 

(g)

The assets set forth on Schedule 2.2(g); and

(h)       The Insurance Policies set forth on Schedule 4.4, other than the
Valencia Builders Risk Policy.

2.3       Transfer of Excluded Assets and Discharge of Certain Liabilities. Not
later than immediately prior to the Closing, Seller shall cause each of the
Target Entities to transfer all Excluded Assets to Seller or one or more of
Seller’s Affiliates, and Seller shall cause the Target Entities, as applicable,
to be discharged and released from all liabilities and obligations arising under
or in connection with the Excluded Assets and the Excluded Agreements. Seller
shall be responsible for, and shall indemnify Buyer from and against, all costs
and expenses, including Taxes associated with such transfer which may be
incurred or assessed as a result of such transfer.

2.4       Guarantee Liabilities. Buyer shall use Commercially Reasonable Efforts
to cause the release and discharge of Seller and any Affiliate of Seller (other
than the Target Entities) from their obligations under the guarantee or other
credit support agreements (the “Guarantee Liabilities”) listed on Schedule 2.4
as of the Closing Date. Without limiting the foregoing, Buyer agrees to cause
the issuance of one or more substitute letters of credit in favor of the
beneficiaries of the Guarantee Liabilities in an effort to compel such release
and discharge. Seller shall, and shall cause its Affiliates to, cooperate with
Buyer to the extent reasonably requested by Buyer to cause the release and
discharge of Seller and to acquire substitute guarantees or other credit support
agreements. In the event a beneficiary of any such Guarantee Liability withholds
its consent to the release and discharge of Seller and any Affiliate of Seller
(other than the Target Entities), Buyer shall indemnify and hold harmless Seller
and its Affiliates from and against any Indemnifiable Losses suffered or
incurred by them in connection with any of the Guarantee Liabilities that remain
outstanding following the Closing Date with respect to



any matters arising from and after the Closing Date and agrees to cause the
issuance of one or more letters of credit in favor of Seller as of the Closing
Date on a back-to-back basis with respect to any such outstanding Guarantee
Liability in respect of Buyer’s obligations of indemnification.

ARTICLE III

 

THE CLOSING

3.1       Closing. Upon the terms and subject to the satisfaction of the
conditions contained in Article VII of this Agreement, the sale and delivery of
the Acquired Companies Membership Interests to Buyer, the payment of the
Purchase Price to Seller, and the consummation of the other respective
obligations of the Parties contemplated by this Agreement shall take place at a
closing (the “Closing”), to be held at the offices of Linklaters LLP, 1345
Avenue of the Americas, New York, New York at 10:00 a.m. local time, or another
mutually acceptable time and location, as promptly as reasonably practicable,
but in any event no later than five (5) Business Days following the date on
which the last of the conditions precedent to Closing set forth in Article VII
of this Agreement have been either satisfied or waived by the Party for whose
benefit such conditions precedent exist or such other date as the Parties may
mutually agree. The date of Closing is hereinafter called the “Closing Date.”
The Closing shall be effective for all purposes as of 12:01 a.m. on the Closing
Date.

3.2       Payment of Purchase Price. Upon the terms and subject to the
satisfaction of the conditions contained in Article VII of this Agreement, in
consideration of the aforesaid sale, assignment, conveyance, transfer and
delivery of the Acquired Companies Membership Interests, at Closing, Buyer will
pay or cause to be paid to Seller at the Closing an aggregate amount of Eight
Hundred Forty Million Dollars ($840,000,000) subject to adjustment as provided
in Section 3.3 (the “Purchase Price”) by wire transfer of immediately available
funds denominated in U.S. Dollars or by such other means as are agreed upon by
Seller and Buyer. Subject to Article XI of this Agreement, the amount payable by
Buyer at Closing shall be determined in accordance with Section 3.3(c).

 

3.3

Purchase Price Adjustment.

(a)       The Purchase Price is premised upon the Target Entities having as of
the Closing Date no Indebtedness and delivering to Buyer an aggregate Working
Capital of Twenty-Five Million Dollars ($25,000,000) (the “Working Capital
Amount”). Accordingly, the Purchase Price shall be (i) (A) increased by the
amount, if any, by which the aggregate Working Capital of the Target Entities as
of the Closing Date is greater than the Working Capital Amount, or (B) decreased
by the amount, if any, by which the aggregate Working Capital of the Target
Entities as of the Closing Date is less than the Working Capital Amount and
(ii) decreased by the amount, if any, of the aggregate outstanding principal
amount of all Indebtedness of any Target Entities as of the close of business on
the Closing Date (without giving effect to the transactions contemplated herein)
(“Closing Indebtedness”). Any such adjustment to the Purchase Price shall be
effected in accordance with this Section 3.3 (the “Adjustment”).



(b)       Seller agrees to prepare and deliver to Buyer at least five (5)
Business Days prior to the Closing Date an unaudited consolidated balance sheet
and income statement for the Target Entities reflecting the financial condition
of the Target Entities as of the most recent month end prior to the Closing
Date, together with a statement setting forth (i) Seller’s good faith estimate
of the aggregate Working Capital of the Target Entities as of the Closing Date ,
(ii) Seller’s good faith estimate of Closing Indebtedness, if any, and (iii) the
Adjustment, if any, pursuant to clauses (i) and (ii) of Section 3.3(a), above
(the “Initial Closing Statement”). Within ninety (90) days after the Closing
Date, Buyer shall prepare and deliver to Seller an unaudited consolidated
balance sheet and income statement reflecting the financial condition of the
Target Entities as of the Closing Date, together with a statement setting forth
(1) the aggregate Working Capital of the Target Entities as of the Closing Date,
(2) the Closing Indebtedness, if any, and (3) the Adjustment, if any, pursuant
to clauses (i) and (ii) of Section 3.3(a) above (the “Closing Statement”). Each
of Closing Indebtedness, Working Capital, Current Assets and Current Liabilities
shall be calculated, and the Initial Closing Statement and the Closing Statement
shall be prepared, in a manner consistent with Exhibits B and C and on the basis
of the same accounting principles, practices, policies, methods and procedures,
consistently applied, as those used in the preparation of the Financial
Statements and, in any event, shall be determined in accordance with GAAP.

(c)       If the Initial Closing Statement sets forth an aggregate Working
Capital of the Target Entities greater than the Working Capital Amount and a
corresponding upward adjustment to the Purchase Price, then the Purchase Price
payable on the Closing Date shall be increased by an amount equal to such
Adjustment. If the Initial Closing Statement sets forth the aggregate Working
Capital of the Target Entities less than the Working Capital Amount and a
corresponding downward adjustment to the Purchase Price, then the Purchase Price
payable on the Closing Date shall be decreased by an amount equal to such
Adjustment. If the Initial Closing Statement sets forth any amount of Closing
Indebtedness, then the Purchase Price payable on the Closing Date shall be
decreased by an amount equal to such Closing Indebtedness. If the aggregate
Working Capital of the Target Entities as set forth on the Closing Statement is
different than that included on the Initial Closing Statement, then (i) to the
extent that the Working Capital on the Closing Statement is greater than the
Working Capital on the Initial Closing Statement, Buyer shall pay to Seller an
amount equal to the absolute value of such difference and (ii) to the extent
that the Working Capital on the Closing Statement is less than the Working
Capital on the Initial Closing Statement, Seller shall pay to Buyer an amount
equal to the absolute value of such difference, subject in either case to
Section 3.3(d) below. If the amount of Closing Indebtedness as set forth on the
Closing Statement is (x) greater than the amount included on the Initial Closing
Statement, then Seller shall pay to Buyer an amount equal to the difference or
(y) less than the amount included on the Initial Closing Statement, then Buyer
shall pay to Seller an amount equal to the difference, subject in either case to
Section 3.3(d) below. In each case, such payment shall be made in cash in
immediately available funds within twenty (20) days after the date the Closing
Statement is provided by Buyer to Seller; provided that if Seller provides Buyer
with an Objection Notice prior to such time, the payment shall be made in cash
by wire transfer of immediately available funds within two (2) Business Days of
the date on which either the Parties resolve all disputes or such disputes are
determined by the Designated Independent Accounting Firm or the Third
Independent Accounting Firm. The Purchase Price shall be deemed to be increased
or decreased (as the case may be) by the amounts calculated under this
Section 3.3(c). The Parties agree that for Income



Tax and all other Tax purposes, the Parties shall and shall cause their
Affiliates to calculate and timely report such increase or decrease with respect
to the Acquired Companies on a separate entity basis.

(d)       Each Party shall make available to the other Party its work papers
used to prepare its respective closing statement, and shall cooperate with the
other Party in connection with the preparation thereof. Seller shall notify
Buyer in writing within twenty (20) days after receipt by Seller of the Closing
Statement of any objection to the items set forth therein, which notice shall
include a reasonably detailed explanation of the reasons for each objection by
Seller (an “Objection Notice”), provided that Seller may only object to the
items contained in the Closing Statement to the extent any such item was not
prepared in accordance with this Section 3.3 or contains mathematical errors.
Any item not so objected to by Seller shall be conclusively deemed to have been
approved by Seller and shall be conclusive and binding upon the Parties. If the
Parties are unable to resolve such dispute in good faith within thirty (30) days
after the date of receipt by Seller of the Closing Statement, then Buyer and
Seller shall agree upon and designate an Independent Accounting Firm (the
“Designated Independent Accounting Firm”) and the Parties shall use their
respective good faith efforts to cause the Designated Independent Accounting
Firm, within fifteen (15) days of its appointment, to make a final and binding
determination solely of the matters that remain in dispute and were properly
included in the Objection Notice, and, based on such resolution, a final and
binding determination of the Adjustment amount, if any. If Buyer and Seller are
unable to agree upon a Designated Independent Accounting Firm, then each of the
Buyer and Seller shall designate one Independent Accounting Firm and the Parties
shall use their respective good faith efforts to cause the two Independent
Accounting Firms so selected, within ten (10) days after the date on which the
later of the two Independent Accounting Firms are appointed, to appoint a third
Independent Accounting Firm (the “Third Independent Accounting Firm”). The
Parties shall use their respective good faith efforts to cause the Third
Independent Accounting Firm, within fifteen (15) days of its appointment, to
make a final and binding determination solely of the matters that remain in
dispute and were properly included in the Objection Notice, and, based on such
resolution, a final and binding determination of the Adjustment amount, if any.
The Parties shall instruct the Designated Independent Accounting Firm or the
Third Independent Accounting Firm, as the case may be, to act on the following
basis: such Independent Accounting Firm shall act as an expert and not as an
arbitrator; its terms of reference shall be to determine the appropriate
Adjustment within fifteen (15) days of its appointment, having strict regard to
the application of the terms of this Agreement to the same (and, for the
avoidance of doubt, disregarding other means of calculating the same, to the
extent that such means are inconsistent with or not provided for in this
Agreement); Buyer and Seller shall each provide such Independent Accounting Firm
with all such information as it reasonably requires and the Independent
Accounting Firm shall base its decision solely on such written submissions by
Buyer and Seller and their respective Representatives; and it may not assign a
value greater than the greatest value for such item claimed by either Party or
smaller than the smallest value for such item claimed by either Party. The final
written determination of such Independent Accounting Firm shall (in the absence
of fraud or manifest error) be conclusive and binding on the Parties. The
Independent Accounting Firm shall not have the power to amend or modify any
terms of this Agreement. The costs of the Independent Accounting Firm shall be
borne pro rata by Seller and Buyer in proportion to the difference between the
Designated Independent Accounting Firm’s or the Third Independent Accounting
Firm’s, as the case may be, final



determination of any Adjustment amount and each of Buyer’s and Seller’s
determination of such Adjustment amount.

(e)       Any disputed amounts shall be paid in accordance with Section 3.3(c)
above within ten (10) days after the date the Designated Independent Accounting
Firm or the Third Independent Accounting Firm, as the case may be, provides to
both Parties its final written determination pursuant to Section 3.3(d) above.
Any amount not paid within ten (10) days of when due if not disputed in
accordance with Section 3.3(d) above or after final determination of any
disputes by the Designated Independent Accounting Firm shall accrue interest at
the Default Interest Rate.  

(f)        Each of the Parties agrees and undertakes to the other to provide all
reasonable access, necessary data and information, and to assist in the
calculations referred to in this Section 3.3. The Parties’ rights to
indemnification pursuant to Article VIII (and any limitations on such rights)
shall not be deemed to limit, supersede or otherwise affect the Parties’ rights
to a full purchase price adjustment pursuant to this Section 3.3 or vice versa.

3.4       Allocation of the Purchase Price. On or prior to the Closing Date,
Buyer and Seller shall mutually agree upon an allocation of the Purchase Price
(and all other capitalized costs) among the Acquired Assets in accordance with
Code Section 1060 and Treasury Regulations thereunder (and any similar provision
of state, local or foreign law, as appropriate) which shall be attached hereto
as Annex A. The Parties shall report, act and file Tax Returns (including, but
not limited to Internal Revenue Service Form 8594) in all respects and for all
purposes consistent with such allocation set forth on Annex A. Buyer and Seller
shall timely and properly prepare, execute, file and deliver all such documents,
forms and other information as may be reasonably requested in preparing such
allocation. Neither Seller nor Buyer shall take any position (whether in audits,
tax returns or otherwise) that is inconsistent with such allocation unless
required to do so by applicable law.

3.5       Deliveries by Seller. At the Closing, Seller will deliver, or cause to
be delivered, the following to Buyer:

(a)       The Acquired Companies ownership ledgers marked with appropriate
notations evidencing the transfer of the Acquired Companies Membership Interests
to Buyer;

(b)       Resignations of all directors and officers of the Target Entities
effective upon the Closing;

(c)       Copies of any and all of Seller’s Required Regulatory Approvals and
Material Buyer Consents, the receipt of which are conditions to the consummation
of the transactions contemplated hereby pursuant to Section 7.2(c) and
Section 7.1(j), respectively.

(d)       The commitment of the applicable Title Company as of the Closing Date
to issue, at Buyer’s expense, with respect to the Real Property:

(i)        ALTA extended coverage owner’s title insurance policies in the
amounts reasonably requested by Buyer but not to exceed the Purchase Price
allocated to the Real Property or the fair market value of the applicable Real
Property insuring a fee simple or



leasehold title to the Real Property in the applicable Target Entity for each
project site together with the appurtenant easements recorded in the real
property records or identified on Schedule 4.6(a) (A) dated as of the Closing
Date, (B) subject only to Permitted Liens and (C) including any endorsements
reasonably requested by Buyer, which can be included without material liability
to Seller, or

(ii)       an endorsement to any existing owner’s coverage title insurance
policies insuring the applicable Target Entity and delivered to Buyer which
shall include (A) updating the date of the existing title policy to the Closing
Date, (B) insuring over any matter which is not a Permitted Lien and
(C) including any amendments or endorsements reasonably requested by Buyer,
which can be included without material liability to Seller;

 

(e)

The officer’s certificates contemplated by Section 7.1(f);

(f)        Copies, certified by the Secretary or Assistant Secretary of Seller,
of corporate resolutions authorizing the execution and delivery of this
Agreement and all of the agreements and instruments to be executed and delivered
by Seller in connection herewith, and the consummation of the transactions
contemplated hereby;

(g)       A certificate of the Secretary or Assistant Secretary of Seller
identifying the name and title and bearing the signatures of the officers of
Seller authorized to execute and deliver this Agreement and the other agreements
and instruments contemplated hereby;

(h)       A Certificate of Good Standing with respect to Seller issued by the
Secretary of State of the State of Delaware;

(i)        Certificates of Good Standing with respect to the Acquired Companies
issued by the Secretaries of State of the states of their respective
jurisdictions of formation;

(j)        Copies of the written evidence that the Commercial Operation Date has
occurred as contemplated by the definition of such term in Section 1.1 and a
certificate from an authorized officer of Seller to the effect that, other than
any amounts then disputed in good faith with respect thereto (notice of which
dispute shall have been provided to Buyer) and otherwise treated as an Excluded
Liability hereunder, there are no accrued and unpaid liquidated damages or other
payments then due under the Valencia PPA or Valencia Construction Contract and
that, except as and to the extent otherwise reflected in Current Liabilities,
all supplier and contractor invoices and other out-of-pocket expenses incurred
in connection with the construction of the Valencia Project have been fully
paid;

(k)       The Transition Services Agreement between Seller and Buyer, with such
terms and conditions as the parties shall mutually agree, including as set forth
in Schedule 3.5(k), duly executed by Buyer (the “Transition Services
Agreement”);

(l)        All of the books and records, including operating manuals and
procedures, of the Target Entities that are held by Seller or any Target Entity,
which are not located at the Project Facilities;



(m)      An Assignment and Assumption Agreement, in customary form, executed by
Seller providing for the assignment to Buyer of Seller’s rights and Buyer’s
assumption of Seller’s obligations under the GE Contract (the “Assignment and
Assumption Agreement”) in the event Seller obtains GE’s consent to such
assignment; and

(n)       Such other agreements, documents, instruments and writings as are
required to be delivered by Seller at or prior to the Closing Date pursuant to
this Agreement or otherwise reasonably required in connection herewith.

3.6       Deliveries by Buyer. At the Closing, Buyer will deliver, or cause to
be delivered, the following to Seller:

(a)       The Purchase Price (as adjusted by the Adjustment on the Initial
Closing Statement) by wire transfer of immediately available funds in accordance
with Seller’s instructions or by such other means as may be agreed to in writing
by Seller and Buyer;

 

(b)

The officer’s certificates contemplated by Section 7.2(f);

(c)       Copies, certified by the Secretary or Assistant Secretary of Buyer, of
resolutions authorizing the execution and delivery of this Agreement, and all of
the agreements and instruments to be executed and delivered by Buyer in
connection herewith, and the consummation of the transactions contemplated
hereby;

(d)       A certificate of the Secretary or Assistant Secretary of Buyer,
identifying the name and title and bearing the signatures of the officers of
Buyer authorized to execute and deliver this Agreement, and the other agreements
contemplated hereby;

 

(e)

The Transition Services Agreement, duly executed by Seller;

(f)        The Assignment and Assumption Agreement executed by Buyer in the
event Seller obtains GE’s consent to such assignment;

(g)       Copies of any and all Buyer’s Required Regulatory Approvals, the
receipt of which are conditions to the consummation of the transactions
contemplated hereby pursuant to Section 7.1(c); and

(h)       Such other agreements, documents, instruments and writings as are
reasonably required to be delivered by Buyer at or prior to the Closing Date
pursuant to this Agreement or otherwise reasonably required in connection
herewith.

3.7       Mutual Delivery. At the Closing, Seller and Buyer shall execute and
deliver to the LC Banks a notice of termination of each Buyer LC (including the
FVP Buyer LCs) signed by an authorized officer of each of Seller and Buyer in
such form reasonably requested by Buyer; provided, that, notwithstanding
anything to the contrary contained herein, in the event the Closing occurs
without the sale of BH Fountain Valley and BH Fountain Valley II in accordance
with Section 11.1, (a) such termination of Buyer LCs shall not include the
termination of the FVP Buyer LCs in the amount of the FVP Forfeiture Fees
determined in accordance with the last sentence of Section 9.3 and (b) at the
FVP Closing, Seller and Buyer shall execute and deliver to



the LC Banks a notice of termination of each FVP Buyer LC signed by an
authorized officer of each of Seller and Buyer in such form reasonably requested
by Buyer.

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND DISCLAIMERS OF SELLER

Seller represents and warrants to Buyer as follows:

4.1       Organization; Qualification. Each of Seller and each Target Entity is
a limited liability company, corporation or limited partnership duly formed,
validly existing and in good standing under the laws of the jurisdiction under
which it was incorporated or formed as indicated on Schedule 4.14. Each Target
Entity has all requisite corporate, limited partnership or limited liability
company power and authority to own or to lease and to operate its material
properties and assets and to carry on its businesses as is now being conducted.
Each Target Entity is duly qualified or licensed to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction in which
its business, as now being conducted, shall require it to be so qualified,
except where the failure to be so qualified has not had, and is not reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect.
Seller has Made Available to Buyer true, complete and correct copies of the
certificate of incorporation and bylaws, or certificate of formation and limited
liability company agreement or certificate of limited partnership and
partnership agreement, as applicable, of Seller and each Target Entity, in each
case as amended and as currently in effect. None of the Target Entities is in
material violation of any of the provisions of its certificate of formation,
limited liability company operating agreement or other organizational documents.

4.2       Authority Relative to this Agreement. Seller has full corporate power
and authority to execute and deliver this Agreement, to perform fully its
obligations hereunder and to consummate the transactions contemplated by it
hereby. The execution, delivery and performance of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action required on the
part of Seller and this Agreement has been duly and validly executed and
delivered by Seller. This Agreement constitutes the legal, valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms,
except that such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally and
general principles of equity (regardless of whether enforcement is considered in
a proceeding at law or in equity).

 

4.3

Consents and Approvals; No Violation.

(a)       Neither the execution and delivery of this Agreement by Seller nor the
consummation by Seller of the transactions contemplated hereby will (i) conflict
with or result in any breach or violation of any provision of the certificate of
incorporation, bylaws, certificate of formation, limited liability company
agreement or partnership agreement of the Target Entities, or (ii) assuming
receipt of the consents set forth on Schedule 4.3(a) (the “Material Seller
Consents”) and Seller’s Required Regulatory Approvals, require any material
consent, approval,



authorization, waiver of any right of first refusal, right of first offer or
similar preemptive right, or permit of, or filing with, any Person, or result in
a default (or give rise to any right of termination, consent, cancellation or
acceleration) under any of the terms, conditions or provisions of any material
note, bond, mortgage, indenture, lease, material agreement or other instrument
or obligation to which Seller, any of the Target Entities is a party or by which
it may be bound, or (iii) constitute violations in any material respect of any
law, regulation, order, judgment or decree applicable to Seller or any Target
Entity.

(b)       Except as set forth on Schedule 4.3(b), (the filings and approvals
referred to in Schedule 4.3(b) are collectively referred to as the “Seller’s
Required Regulatory Approvals”), no consent or approval of, filing with, or
notice to, any Governmental Authority by or for Seller or any Target Entity is
necessary for the execution and delivery of this Agreement by Seller, or the
consummation by Seller of the transactions contemplated hereby, other than
(i) such consents, approvals, filings or notices which, if not obtained or made,
will not prevent Seller or any of the Target Entities from performing its
material obligations hereunder and (ii) such consents, approvals, filings or
notices which become applicable to Seller or any Target Entity as a result of
the specific regulatory status of Buyer (or any of its Affiliates) or as a
result of any other facts that specifically relate to the business or activities
in which Buyer (or any of its Affiliates) is or proposes to be engaged.

4.4       Insurance. Schedule 4.4 sets forth a complete and correct list of all
material policies of fire, liability, workers’ compensation and other forms of
insurance owned or held by, or on behalf of, Seller or any Target Entity (the
“Insurance Policies”) with respect to the business, operations or employees of
any of the Target Entities. All Insurance Policies are in full force and effect,
all premiums with respect thereto covering all periods up to and including the
date hereof have been paid (other than retroactive premiums which may be payable
with respect to comprehensive general liability and workers’ compensation
insurance policies), and no notice of cancellation or termination has been
received with respect to any such policy which was not replaced on substantially
similar terms prior to the date of such cancellation. There are no material
pending claims by Seller or any of its Subsidiaries or Affiliates with respect
to the businesses of the Target Entities under any of the Insurance Policies
with respect to which coverage has been questioned, denied or disputed by the
underwriters of the Insurance Policies.

 

4.5

Title and Related Matters.

(a)       Seller has good and valid title to the Acquired Companies Membership
Interests, free and clear of all Liens. Except as set forth on Schedule 4.5(a),
upon delivery of and payment for the Acquired Companies Membership Interests at
Closing, Buyer will acquire good and valid title to all of the Acquired
Companies Membership Interests, free and clear of all Liens, other than Liens
created by Buyer. Except as set forth on Schedule 4.5(a), each Person listed on
Schedule 4.14 as being the direct parent of a Target Entity is the record and
beneficial owner of all of the issued and outstanding shares of capital stock or
membership interests, as applicable, of such Target Entity and has good and
valid title to such capital stock or membership interests, as applicable, free
and clear of all Liens. Except as set forth on Schedule 4.5(a), each Person
listed on Schedule 4.14 as being the direct parent of a Project Company is the
record and beneficial owner of all such Project Company Interests free and clear
of all Liens.



(b)       Except as set forth on Schedule 4.5(b), each of the Target Entities
has good and valid title to, or otherwise has the right to use pursuant to a
valid and enforceable lease, license or similar contractual arrangement, the
Project Facilities and all of the other tangible and intangible assets of the
Target Entities (other than the Real Property, which is the subject of
Section 4.6), in each case free and clear of any Liens, other than Permitted
Liens.

 

4.6

Real Property.

(a)       Schedule 4.6(a) sets forth a complete and correct list of all Real
Property, together with all appurtenant rights used in connection with such Real
Property.

 

(b)

Except as set forth on Schedule 4.6(b):

(i)        Each Target Entity, as applicable, has good, valid and marketable fee
simple title to all of the Owned Real Property, and such properties are not
subject to any Lien, other than Permitted Liens. Seller has delivered, or caused
to be delivered, to Buyer copies of all title policies or title commitments,
surveys, plans, zoning information or letters and other material documents in
the possession of Seller or the Target Entities with respect to such Owned Real
Property.

(ii)       All leases pursuant to which such Target Entity leases real property
are valid and are enforceable against such Target Entity, and, to the Knowledge
of Seller and the applicable Target Entity, enforceable by such Target Entity,
in each case in accordance with their respective terms, except to the extent
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect, affecting
the enforcement of creditors’ rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity. Seller has Made Available to Buyer complete and accurate copies of
all leases with respect to the Leased Real Property, including any agreements,
licenses, subleases, guaranties and any extensions, renewals, amendments or
modifications thereof with respect to such Leased Real Property. Each lessee of
Leased Real Property has a good, valid and undisturbed leasehold interest in the
Leased Real Property, in each case free and clear of any Liens except for
Permitted Liens.

(iii)      With respect to all of the Real Property, except for temporary
non-material use of the Real Property in furtherance of the business of the
Target Entities in the ordinary course and in accordance with applicable legal
requirements, neither Seller nor any of its Subsidiaries or Affiliates
(including the Target Entities) has leased, subleased or otherwise granted to
any Person (other than the Target Entities), the right to use or occupy the Real
Property or any portion thereof.

(iv)      There are no pending, or to the Knowledge of Seller, threatened,
condemnation or eminent domain proceedings, lawsuits or administrative actions
relating to the Real Property. The Target Entities have reasonably sufficient
rights of ingress and egress with respect to the applicable Real Property
pursuant to public streets and roads or by easements or permits.

4.7       Labor Matters. There are no collective bargaining agreements to which
any of the Target Entities is a party or is subject, nor is any such contract
presently being negotiated. With



respect to the business or operations of any of the Target Entities, except to
the extent set forth on Schedule 4.7, each of the Target Entities is in
compliance in all material respects with all applicable laws respecting labor
relations, workplace safety, employment and employment practices, terms and
conditions of employment and wages and hours.

4.8       Benefit Plans. Schedule 4.8 lists all (a) deferred compensation,
profit-sharing, retirement and pension plans, including multi-employer plans,
and all material bonus, fringe benefit and other employee benefit plans or
arrangements maintained or with respect to which contributions are made by the
Acquired Companies or any of their respective Affiliates in respect of the
current or former employees of any of the Target Entities connected with the
business or operations of any of the Target Entities or with respect to which
any of the Target Entities has any actual or contingent liability (“Benefit
Plans”) and (b) each employment, consulting, change in control or severance
agreement in respect of the employees of any of the Target Entities and with
respect to which any of the Target Entities may have any actual or contingent
liability (collectively, “Benefit Agreements”). All Benefit Plans and Benefit
Agreements established, maintained, sponsored or contributed to by the Target
Entities or with respect to which any of the Target Entities may have any actual
or contingent liability are separately identified on Schedule 4.8. All Benefit
Plans and Benefit Agreements have been operated in accordance with their terms
and applicable law in all material respects. True and complete copies of all
Benefit Agreements have been Made Available to Buyer. There is no contract,
agreement, plan, or arrangement to which any of the Target Entities is a party,
covering any employee or former employee of any such entity that, individually
or collectively, could reasonably be expected to give rise to the payment of any
amount that would not be deductible by Buyer or the Target Entities by reason of
Section 280G of the Code.

 

4.9

Contracts and Leases.

(a)       Schedule 4.9(a) sets forth a complete and correct list of each
Acquired Companies Agreement and each Major Project Contract other than any
contract, license, agreement or real or personal property lease which is listed
or described on another Schedule or which is an Excluded Asset or Excluded
Agreement. Except as set forth on Schedule 4.9(a), none of the Target Entities
is a party to or is bound by any (i) contracts respecting Indebtedness;
(ii) joint venture agreements, partnership agreements, limited liability company
agreements and each similar type of contract involving a sharing of profits,
losses, costs or liabilities with any other Person; (iii) contracts which
materially restrict the ability of the Target Entities to engage in the type of
business in which they are currently principally engaged, or the ability of an
Affiliate from time to time of the Target Entities to engage in any type of
business; (iv) stock option contracts, warrants and convertible securities for
the issuance of capital stock of any of the Target Entities; (v) contracts
restricting the transfer of capital stock of any of the Target Entities,
obligating any of the Target Entities to issue or repurchase its capital stock
or relating to the voting or the election of directors of any of the Target
Entities; (vi) contracts relating to the acquisition or sale of or by any of the
Target Entities or of any operating business or the capital stock or other
ownership interest of any other Person under which any of the Target Entities
has a continuing liability or obligation; (vii) contracts under which there is a
material surviving indemnification obligation or continuing obligation to pay
any “earnout” payment, deferred or contingent purchase price, or any similar
payment respecting the purchase of any business or assets; (viii) contracts
between Seller or any of its Subsidiaries or Affiliates (other than the



Target Entities), on the one hand, and any of the Target Entities, on the other,
and contracts between any officer or director of any of the Target Entities, or
in the case of any individual, any immediate family member of any of the
foregoing, on the one hand, and any of the Target Entities, on the other;
(ix) material leases for personal property; or (x) contracts (or series of
related contracts) relating to any outstanding commitment for capital
expenditures in excess of $500,000 individually or $5,000,000 in the aggregate.

(b)       Except as disclosed in Schedule 4.9(b), each Acquired Companies
Agreement and each Major Project Contract listed on Schedule 4.9(a) and each
lease for Leased Real Property (i) constitutes a legal, valid, binding and
enforceable obligation of such Target Entity thereof, party thereto and, to the
Knowledge of Seller, constitutes a valid and binding obligation of the other
parties thereto and (ii) is in full force and effect.

(c)       Except as set forth on Schedule 4.9(c), there are not, under the
Acquired Companies Agreements, the Major Project Contracts or the leases for
Leased Real Property, any material defaults or events which, with notice or
lapse of time or both, would constitute a material default on the part of any of
the Target Entities or, to the Knowledge of Seller, any of the other parties
thereto. None of the Target Entities or, to the Knowledge of Seller, any other
party thereto is in default or breach under the terms of, or has provided any
written notice of any intention to terminate or modify, any such Acquired
Company Agreement, Major Project Contract or Lease or to materially reduce the
use of products or services of any Target Entity or the price it will pay for
any product or service under any such Acquired Company Agreement or Major
Project Contract.

(d)       With respect to the Indemnification Agreement, Seller is the successor
in interest to Indeck Harbor, L.L.C. and has full corporate authority to
transfer and assign all of Indeck Harbor, L.L.C.’s rights, title and interest in
the Indemnification Agreement to Harbor Cogen, as contemplated in
Section 6.10(b). Upon assignment by Seller to Harbor Cogen, to the Knowledge of
Seller, the Indemnification Agreement will constitute a valid and binding
obligation of the City of Long Beach, in accordance with its terms.

4.10     Legal Proceedings, etc. Except as set forth on Schedule 4.10, there are
no claims, actions, investigations or proceedings pending (or to the Knowledge
of Seller threatened) against any of the Target Entities before any court,
arbitrator or Governmental Authority and to the Knowledge of Seller, there are
no facts or circumstances that are reasonably expected to give rise to any such
claim, action, proceeding or investigation which, individually or in the
aggregate, (a) would reasonably be expected to result, or has resulted, in
(i) the institution or threat of legal proceedings to prohibit or restrain the
performance by Seller of this Agreement or the consummation of the transactions
contemplated hereby or (ii) a material impairment or delay of the ability of
Seller to perform its obligations under this Agreement, or (iii) a material
impairment of Buyer’s ability to own, operate and maintain the Acquired
Companies and the business of the Target Entities in the same manner as they are
owned, operated and maintained as of the date hereof; or (b) would be reasonably
likely to result in losses exceeding Five Hundred Thousand Dollars ($500,000).
Except as set forth on Schedule 4.10, none of the Acquired Companies, no
Investor Subsidiary nor any Service Subsidiary is subject to any settlement
agreements or similar written contracts with any Governmental Authority or any
outstanding judgments, rules, orders, writs, injunctions or decrees of any
court, arbitrator or



Governmental Authority, which would, individually or in the aggregate, create a
Material Adverse Effect.

 

4.11

Tax Matters. Except as set forth on Schedule 4.11:

(a)       Each of the Target Entities has duly and timely filed (or there has
been filed on its behalf) with the appropriate taxing authorities all material
Tax Returns required to be filed by it (after giving effect to any valid
extension of time in which to make such filings), and all such Tax Returns were
correct in all material respects at the time of filing;

(b)       Each of the Target Entities has complied in all material respects with
applicable laws relating to the withholding of Taxes on payments made to
employees, independent contractors, creditors, stockholders, members and third
parties and the remittance of such withheld amounts to proper Governmental
Authorities;

(c)       There are no Liens for Taxes upon the assets or properties of any of
the Target Entities, except for Permitted Liens;

(d)       To the Knowledge of Seller, except as set forth on Schedule 4.11, no
federal, state or local audits or examinations (“Audits”) have been initiated
and are currently in progress with regard to any Taxes or Tax Returns of any of
the Target Entities and, to the Knowledge of Seller, none of such entities has
received any notice from any taxing authority that any such Audit is currently
pending or threatened;

(e)       The Target Entities are not parties to, are not bound by, and have no
obligation under, any Tax sharing agreement (other than an agreement solely
among members of an Affiliated Group the common parent of which is Black Hills
Corporation);

(f)        No power of attorney has been granted by any of the Target Entities
relating to Taxes of such entities, which power of attorney is currently in
force;

(g)       There are no outstanding agreements entered into by Seller or any of
its Affiliates extending or waiving the statutory period of limitations
applicable to any claim for, or the period for the collection or assessment or
reassessment of, Taxes due from any of the Target Entities for any taxable
period and no request by Seller or any of its Affiliates for any such waiver or
extension is currently pending;

(h)       Each Target Entity, other than BH Valmont, has been at all times
during which it has been an Affiliate of Seller disregarded as an entity
separate from its owner for U.S. federal income tax purposes;

(i)        None of the Target Entities has constituted a “distributing
corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of shares described in
Section 355 of the Code (i) in the two years prior to the date of this
Agreement, or (ii) in a distribution that could otherwise be reasonably expected
to constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) that includes the purchase by Buyer of
the Acquired Companies Membership Interests pursuant to this Agreement; and



(j)        None of the Target Entities (i) has executed or entered into a
closing agreement pursuant to Section 7121 of the Code or any similar provision
of state, local or foreign law that would have continuing effect after the
Closing Date, or (ii) has received any private letter ruling of the IRS or
comparable ruling of any other Governmental Authority, in either case that would
have continuing effect after the Closing Date.

4.12     Compliance With Laws. Except as set forth on Schedule 4.12, each Target
Entity is, and, since January 1, 2005, has been, in compliance with all
applicable laws, rules and regulations with respect to its business or
operations in all material respects. Except as set forth on Schedule 4.12, since
January 1, 2007, none of the Target Entities is in receipt of any written notice
or other communications in relation to any alleged material violation of any
applicable law or regulation from any Governmental Authority, or of any
investigation with respect thereto. The Target Entities are not subject to
regulation as a “public-utility company” or a “holding company” under the Public
Utility Holding Company Act of 2005 or are exempt from FERC regulation with
respect to access to books and records.

4.13     Undisclosed Liabilities. Except as set forth on Schedule 4.13, the
Acquired Companies and their Subsidiaries, considered as a whole, are not
subject to any liability or obligation (whether absolute, contingent or
otherwise) that has not been accrued for or reserved against on the balance
sheets contained in the Financial Statements, except (a) for recurring
liabilities or obligations incurred in the ordinary course of business since
December 31, 2007, (b) liabilities that have not had, and are not reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect and
(c) liabilities not required under GAAP to be reflected in or reserved against
such Financial Statements. There are no off-balance-sheet transactions,
arrangements, obligations or relationships attributable to the business of the
Target Entities that have had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.14     Subsidiaries. Except as set forth on Schedule 4.14, none of the Target
Entities owns any preferred, common or other equity securities of any kind nor
any equity or other interests in any other business, legal entity or
arrangement. BH Valmont was formed to act as a financing agent during
construction at the Arapahoe Project and Valmont Project and, except as
otherwise set forth on Schedule 4.14, BH Valmont has not incurred any
liabilities or obligations and holds no assets, rights or interests, in each
case with respect to the business of the Target Entities.

 

4.15

Capitalization.

(a)       The Acquired Companies Membership Interests constitute 100% of the
membership interests of the Acquired Companies and are owned beneficially and of
record by Seller, free and clear of all Liens. The Acquired Companies Membership
Interests have been duly authorized and validly issued, and are fully paid and
non-assessable. There are no other authorized membership interests of the
Acquired Companies other than the membership interests comprising the Acquired
Companies Membership Interests. Seller has no obligation, contingent or
otherwise, to issue, sell, repurchase, redeem or otherwise acquire any of the
Acquired Companies Membership Interests or other ownership interests of the
Acquired Companies or any equity or debt securities of the Acquired Companies.



(b)       None of the membership interests constituting the Acquired Companies
Membership Interests have been issued in violation of, or is subject to, any
preemptive or subscription rights, rights of first refusal or offer, options,
put or call rights, consent rights, restrictive covenants or agreements with any
third party. There are no outstanding securities convertible into or
exchangeable for the membership interests of Acquired Companies. Except as set
forth on Schedule 4.15(b), there are no outstanding options, warrants or other
rights (including conversion or preemptive rights and rights of first refusal)
or agreements for the purchase from the Acquired Companies of any capital stock
or other equity interests.

4.16     Financial Statements. Attached hereto as Schedule 4.16 are complete and
correct copies of the unaudited balance sheets and income statements of each of
the Target Entities and, prior to May 15, 2008, Seller shall provide to Buyer
unaudited combined statements of cash flows of the Target Entities as of and for
the year ended December 31, 2007 (collectively, the “Financial Statements”). The
Financial Statements have been and/or when delivered (as applicable) will have
been (i) derived from the accounting books and records of the Target Entities
and (ii) prepared in accordance with GAAP on the basis of the same accounting
principles, policies, methods and procedures, consistently applied, throughout
the periods indicated and present or when delivered, as applicable, will present
fairly, in all material respects, the financial condition of the Acquired
Companies and their respective Subsidiaries, as of the dates set forth therein
and their respective results of operations for the periods set forth therein,
except as otherwise noted therein (subject to normal and recurring year-end
adjustments that will not be material in amount or effect and the absence of
footnotes).

4.17     Absence of Certain Changes. Except as set forth on Schedule 4.17, since
December 31, 2007, the Target Entities have each conducted their respective
businesses only in the ordinary course of business, consistent with past
practice, and, without limiting the foregoing:

(a)       None of the Target Entities has suffered any material damage,
destruction or loss, whether or not covered by insurance;

(b)       Without limiting any other representation made by Seller herein, none
of the Target Entities has suffered or experienced any event which has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(c)       None of the Target Entities has issued or agreed to issue any
additional common stock, membership interests or general or limited partnership
interests or other equity interests in such Person;

(d)       None of the Target Entities has encumbered any of its assets, other
than Permitted Liens, or incurred, assumed or guaranteed any Indebtedness in
excess of $500,000;

(e)       None of the Target Entities has entered into any contract or
agreement, including, without limitation, capital expenditures, that will bind
such Person beyond the Closing and will involve individual expenditures in
excess of $500,000 or aggregate expenditures in excess of $5,000,000, except the
Acquired Companies Agreements and the Major Project Contracts;



(f)        None of the Target Entities has acquired, sold or transferred any
material asset of any such Person other than in the ordinary course of business
and consistent with past practice;

(g)       None of the Target Entities has amended or changed any of its
governing corporate, limited liability company, general partnership or limited
partnership documents;

(h)       There has been no change in any accounting principle, policy, method
or procedure by any Target Entity or any revaluation of any material assets; and

(i)        There has been no agreement or commitment to do any of the foregoing,
or any action or omission that would reasonably be expected to result in any of
the foregoing.

4.18     Bankruptcy. There are no bankruptcy, reorganization, or arrangement
proceedings pending against, being contemplated by, or, to the Knowledge of
Seller, threatened against the Target Entities.

4.19     Books and Records. The company records of the Target Entities have been
Made Available to Buyer prior to the execution of this Agreement and contain a
true and complete records, in all material respects, of all material action
taken at all meetings and by all written consents in lieu of meetings of boards
of directors and other similar governing bodies of said entities.

 

4.20

Environmental Matters.

 

(a)

Except as set forth on Schedule 4.20(a):

(i)        To the Knowledge of Seller, no Releases of Hazardous Substances have
occurred at, onto, from, under or in any of the Project Facilities such as would
reasonably be expected to result in liability of a Target Entity for
investigation or cleanup under any Environmental Law greater than $250,000;

(ii)       To the Knowledge of Seller, there are no Environmental Conditions at
any of the Project Facilities for which remedial action is required by law which
has not been completed;

(iii)      There are no Environmental Claims against any Target Entity or
relating to one or more of the Project Facilities or to the operation of the
business of any Target Entity, which are pending or, to the Knowledge of Seller,
threatened;

(iv)      To the Knowledge of Seller, no underground storage tanks are currently
located at any of the Project Facilities; and

(v)       The Target Entities have obtained all material permits, licenses,
approvals, consents and orders required under Environmental Laws (each, as may
have been amended or renewed, an “Environmental Permit”) for the operation of
the Project Facilities and such Environmental Permits are in effect and are
being complied with in all material respects; there are no facts, circumstances
or conditions, which would reasonably be expected to result in



a Target Entity requiring an Environmental Permit for the operation of the
Project Facilities as currently operated that has not been obtained; and the
consummation of the transactions contemplated by this Agreement will not give
rise to any right of termination, cancellation or consent under the terms,
conditions or provisions of any Environmental Permit that has been obtained by
the Target Entities for the operation of the Project Facilities.

(b)       Seller has (i) disclosed to Buyer all environmental investigation
reports or other material documents prepared since January 1, 2005 in Seller’s
possession relating to Environmental Conditions at the Project Facilities or any
Target Entity’s compliance with Environmental Laws and (ii) provided or Made
Available to Buyer copies of all such reports and other documents which are
currently in the Target Entities’ possession; and

(c)       Schedule 4.20(c) contains a complete and correct list of all the
Environmental Permits obtained by the Target Entities for operation of the
Project Facilities, copies of which have been provided to Buyer.

4.21     Project Permits. Schedule 4.21 sets forth a complete and correct list
of the Project Permits with respect to each Project Company. Except as set forth
on Schedule 4.20(c), each Project Company holds the Project Permits with respect
to such Project Company, each Project Permit is in full force and effect, and
each Project Company is in material compliance with the terms and conditions of
its respective Project Permits. The consummation of the transactions
contemplated by this Agreement will not give rise to any right of termination,
cancellation or consent under the terms, conditions or provisions of any Project
Permit.

4.22     Intellectual Property. Schedule 4.22 sets forth a complete and correct
list of (a) all Intellectual Property Rights that are owned by the Target
Entities and (b) all material in-bound or out-bound licenses of Intellectual
Property Rights to which any of the Target Entities is a party or by which any
of their respective assets are bound. Immediately after the Closing, Buyer will
own or have the right to use all Intellectual Property Rights described on
Schedule 4.22, free and clear of any Liens, other than Permitted Liens. The
conduct of the business of the Target Entities does not infringe in any material
respect the Intellectual Property Rights of any other Person. To the Knowledge
of Seller, none of the Intellectual Property Rights of the Target Entities is
being infringed in any material respect by any Person. Seller and its
Subsidiaries and Affiliates have taken all steps that are reasonably required to
protect the rights of any of the Target Entities in Proprietary Information of
the Target Entities or provided by any Person to any of the Target Entities.

4.23     Shared Assets and Services. Other than the Shared Assets and Services,
there are no assets or rights owned, used or held for use, or services provided,
by Seller and/or any of its Subsidiaries or Affiliates (other than the Target
Entities) that are reasonably necessary for the operation of the Target
Entities’ businesses as currently conducted, the absence of which would be
reasonably likely to have a material adverse effect on the operation of any of
the Project Facilities.

4.24     Disclaimers. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS ARTICLE IV, THE PROJECT FACILITIES AND ANY OTHER ASSETS OF THE TARGET
ENTITIES ARE BEING ACQUIRED BY BUYER “AS IS” AND



“WHERE IS”, AND EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES, SELLER EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS,
IMPLIED, AT COMMON LAW, STATUTORY OR OTHERWISE, AS TO LIABILITIES, OPERATIONS OF
THE PROJECT FACILITIES AND ANY OTHER ASSETS OF THE TARGET ENTITIES
(COLLECTIVELY, THE “ACQUIRED ASSETS”), THE TITLE, CONDITION, VALUE OR QUALITY OF
THE ACQUIRED ASSETS OR THE PROSPECTS (FINANCIAL AND OTHERWISE), RISKS AND OTHER
INCIDENTS OF THE ACQUIRED ASSETS, AND SELLER SPECIFICALLY DISCLAIMS ANY IMPLIED
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO THE ACQUIRED ASSETS, OR ANY PART THEREOF,
OR AS TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER
LATENT OR PATENT, OR COMPLIANCE WITH ENVIRONMENTAL REQUIREMENTS, OR THE
APPLICABILITY OF ANY GOVERNMENTAL REQUIREMENTS, INCLUDING BUT NOT LIMITED TO ANY
ENVIRONMENTAL LAWS, OR WHETHER SELLER POSSESSES SUFFICIENT REAL PROPERTY OR
PERSONAL PROPERTY TO OPERATE THE PURCHASED ASSETS. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE IV, SELLER FURTHER
SPECIFICALLY DISCLAIMS ANY IMPLIED REPRESENTATION OR WARRANTY REGARDING THE
ABSENCE OF HAZARDOUS SUBSTANCES OR LIABILITY OR POTENTIAL LIABILITY ARISING
UNDER ENVIRONMENTAL LAWS WITH RESPECT TO THE FOREGOING; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL PRECLUDE ANY PARTY FROM SEEKING ANY AVAILABLE REMEDY FOR
FRAUD OR WILLFUL MISCONDUCT.

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

5.1       Organization. Buyer is a limited liability company, duly formed,
validly existing and in good standing under the laws of the state of its
formation and has all requisite limited liability company power and authority to
own, lease and operate its properties and to carry on its business as is now
being conducted. Buyer has heretofore delivered to Seller complete and correct
copies of its certificate of formation and operating agreement (or other similar
governing documents) as currently in effect.

5.2       Authority Relative to this Agreement. Buyer has full organizational
power and authority to execute and deliver this Agreement, to perform fully its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement by Buyer and the
consummation by Buyer of the transactions contemplated hereby have been duly and
validly authorized by all necessary limited liability company action required on
the part of Buyer. This Agreement has been duly and validly executed and
delivered by Buyer. This Agreement constitutes a legal, valid and binding
agreement of Buyer, enforceable against Buyer in accordance with its terms,
except that such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights



generally and general principles of equity (regardless of whether enforcement is
considered in a proceeding at law or in equity).

 

5.3

Consents and Approvals; No Violation.

(a)       Neither the execution and delivery of this Agreement by Buyer nor the
consummation by Buyer of the transactions contemplated hereby will (i) conflict
with or result in any breach or violation of any provision of the operating
agreement (or other similar governing documents) of Buyer or (ii) assuming
receipt of the consents set forth on Schedule 5.3(a) (the “Material Buyer
Consents”) and Buyer’s Required Regulatory Approvals, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority prior to the Closing, or result in a default (or give
rise to any right of termination, cancellation or acceleration) under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, material
agreement or other instrument or obligation to which Buyer or any of its
Subsidiaries is a party or by which any of their respective assets may be bound,
except for such defaults (or rights of termination, cancellation or
acceleration) as to which requisite waivers or consents have been obtained or
which do not have, and would not reasonably be expected to have, individually or
in the aggregate, a material adverse effect on the ability of Buyer to
consummate the transactions contemplated by this Agreement (“Buyer Material
Adverse Effect”), or (iii) violate any law, regulation, order, judgment or
decree applicable to Buyer, which violations, individually or in the aggregate,
would create a Buyer Material Adverse Effect.

(b)       Except as set forth on Schedule 5.3(b) (the filings and approvals
referred to in such Schedule are collectively referred to as the “Buyer’s
Required Regulatory Approvals”), no consent or approval of, filing with, or
notice to, any Governmental Authority by or for Buyer is necessary for Buyer’s
execution and delivery of this Agreement, or the consummation by Buyer of the
transactions contemplated hereby, other than such consents, approvals, filings
or notices, which, if not obtained or made, will not prevent Buyer from
performing its obligations under this Agreement.

5.4       Legal Proceedings. There are no actions or proceedings pending against
Buyer before any court or arbitrator or Governmental Authority, which,
individually or in the aggregate, would reasonably be expected to create a Buyer
Material Adverse Effect. Buyer is not subject to any outstanding judgments,
rules, orders, writs, injunctions or decrees of any court, arbitrator or
Governmental Authority which would, individually or in the aggregate, create a
Buyer Material Adverse Effect.

5.5       Inspections. Buyer acknowledges and agrees that it has, prior to its
execution of this Agreement, had full opportunity to conduct and has completed
to its satisfaction Inspections of the Project Facilities. Subject to the
covenants, representations and warranties provided by Seller herein, Buyer
acknowledges that it is satisfied through such review and Inspections that no
further investigation and study on or of the Project Facilities are necessary
for the purposes of acquiring the Acquired Companies Membership Interests in
accordance with this Agreement.

5.6       Securities Laws. Buyer hereby acknowledges that the Acquired Companies
Membership Interests have not been registered under the Securities Act of 1933,
as amended (the “Securities Act”), or registered or qualified for sale under any
state securities laws and cannot be



resold without registration thereunder or exemption therefrom. Buyer is an
“accredited investor,” as such term is defined in Regulation D of the Securities
Act, and will acquire the Acquired Companies Membership Interests for its own
account and not with a view to a sale or distribution thereof in violation of
the Securities Act, and the rules and regulations thereunder, any applicable
state blue sky laws or any other applicable securities laws. Buyer has
sufficient knowledge and experience in financial and business matters to enable
it to evaluate the risks of investment in the Acquired Companies Membership
Interests and has the ability to bear the economic risk of this investment for
an indefinite period of time.

ARTICLE VI

 

COVENANTS OF THE PARTIES

6.1       Conduct of Business. From the date of this Agreement through the
Closing Date, except to the extent Buyer otherwise approves in advance in
writing (which approval shall not be unreasonably withheld or delayed) or as
otherwise expressly contemplated or permitted by this Agreement, Seller shall,
and shall cause the Target Entities to, (a) conduct their businesses in the
ordinary course in accordance with past practice, including with respect to the
collection of accounts receivable and the payment of accounts payable, (b) use
Commercially Reasonable Efforts to preserve intact their respective business
organizations and goodwill and assets, (c) use their Commercially Reasonable
Efforts to maintain satisfactory relationships with others having business
relationships with the Acquired Companies and their respective Subsidiaries and
(d) use Commercially Reasonable Efforts to keep available the services of the
present officers and employees of the Target Entities. Except as described in
Schedule 6.1 or as expressly contemplated or permitted by this Agreement or to
the extent Buyer otherwise consents in writing in advance, during the period
from the date of this Agreement to the Closing Date (which consent shall not be
unreasonably withheld or delayed), Seller shall not, and shall cause or permit
the Target Entities not to, take any of the following actions: (i) incur
Indebtedness, (ii) grant any Liens on its assets, other than Permitted Liens,
(iii) enter into any Material Contract or terminate, assume, grant any waiver
under or amend any Material Contract to which any such Person is a party,
(iv) dispose of any material assets of any such Person, (v) make any
distribution in respect of the equity securities of or other ownership interest
in such Person, except for cash distributions in the ordinary course of business
and consistent with past practice of such Person, or as contemplated by, or
required to effectuate the provisions of, Section 2.2 of this Agreement,
(vi) revoke any election under Section 754 of the Code, (vii) issue any equity
or debt securities, (viii) amend its respective Project Company Agreements or
other governing documents, (ix) waive, compromise, or settle any material claim,
(x) grant or provide any severance or termination payments or benefits to any
Employee, (xi) except as and to the extent in the ordinary course of business
consistent with past practice, increase the compensation, bonus or pension,
welfare, severance or other benefits of, pay any bonus to, or make any new
equity awards or offer of employment to any Employee, (xii) take any action to
accelerate the vesting or payment, or fund or in any other way secure the
payment, of compensation or benefits under any Benefit Plan, to the extent not
already provided in any such Benefit Plan, (xiii) permit the insurance coverage
under any Insurance Policy to expire or be canceled, (xiv) voluntarily incur any
material liability except in the ordinary course of business, or (xv) agree or
commit to do any of the following. For purposes of this Section 6.1, a “Material
Contract” shall mean any Major Project Contract, any Acquired Companies
Agreement or any contract entered into in the



ordinary course of business that (x) requires payments by or to any such Person
in excess of $500,000 in the aggregate, or (y) does not provide, either, that
the term thereof is three (3) months or less, or that it may be terminated
without liability on three (3) months or less notice. Notwithstanding the
foregoing, upon prior consultation with Buyer, Seller may, from the date hereof
and prior to the Closing, take or cause to be taken any such action with respect
to the Project Facilities which Seller in good faith determines is necessary,
appropriate and advisable to respond to emergency or similar conditions or, in
accordance with prudent utility practice to avoid substantial impairment to the
Project Facilities. Seller shall give Buyer prompt notice of Seller’s taking any
such action and, to the extent practicable under the circumstances, advance
notice thereof. On or prior to the Closing, Seller shall assign or cause to be
assigned at Seller’s sole cost and expense any contracts relating solely to the
business of any Target Entity to which Seller or any Affiliates or Subsidiaries
of Seller is a party to the appropriate Project Company or Acquired Company,
except as otherwise provided herein.

 

6.2

Access to Information.

(a)       Between the date of this Agreement and the Closing Date, Seller will
and will cause each of the Target Entities to, at reasonable times and upon
reasonable notice and subject to compliance with all applicable laws (i) give
Buyer and its Representatives reasonable access to the Acquired Companies’
personnel and to all books, records, plans, equipment, permits, offices and
other facilities and properties of the Target Entities and the Project
Facilities, (ii) furnish Buyer and its Representatives with such financial and
operating data and other reports and information with respect to the Target
Entities and the Employees as Buyer may from time to time reasonably request,
including monthly unaudited financial statements, and permit Buyer to make such
reasonable Inspections of the properties of the Target Entities and the Project
Facilities as Buyer may request and (iii) furnish Buyer at its request a copy of
each material report, schedule or other document filed by the Target Entities
with respect to the business or operations of the Target Entities with any
Governmental Authority; provided, however, that (A) any such Inspections and
investigations shall be conducted in such a manner as not to interfere
unreasonably with the business or operations of the Target Entities, (B) Seller
shall not be required to take any action which would constitute a waiver of the
attorney-client privilege and (C) Seller need not supply Buyer with any
information which Seller is under a legal or contractual obligation to a third
party not to supply; provided, that in each case Seller shall use its
Commercially Reasonable Efforts to allow disclosure to or access by Buyer,
including by obtaining a waiver of the applicable requirement or consent of the
applicable Person. Buyer shall not, however, have the right to perform or
conduct any environmental sampling or testing at, in, on or underneath any of
the Project Facilities or any other properties of the Target Entities without
the prior consent of Seller which consent shall not be unreasonably withheld,
delayed, or conditioned.

(b)       Each Party shall, and shall use its Commercially Reasonable Efforts to
cause its Representatives to, (i) keep all Proprietary Information of the other
Party confidential and not to disclose or reveal any such Proprietary
Information to any Person other than such Party’s Representatives and (ii) not
use such Proprietary Information other than in connection with the consummation
of the transactions contemplated hereby. From and after the Closing, Seller
shall, and shall cause its Subsidiaries and Affiliates to, maintain the
confidentiality of all Proprietary Information (without regard to clause (b) of
the definition of Proprietary



Information) of the Target Entities and not use or disclose any such Proprietary
Information for any purpose other than to the extent permitted by this
Agreement. The obligations of the Parties under this Section 6.2(b) shall be in
full force and effect for two (2) years from the date hereof and will survive
the termination of this Agreement, the discharge of all other obligations owed
by the Parties to each other and the closing of the transactions contemplated by
this Agreement.

(c)       For a period of three (3) years after the Closing Date, Seller and its
Representatives shall have reasonable access to all of the books and records of
the Target Entities, in the possession of Buyer to the extent that such access
may reasonably be required by Seller in connection with matters relating to or
affected by the business of the Target Entities conducted prior to the Closing
Date. Such access shall be afforded by Buyer upon receipt of reasonable advance
written notice and during normal business hours. Seller shall be solely
responsible for any costs or expenses incurred by it or Buyer (including any
Target Entity) with respect to such access. If Buyer shall desire to dispose of
any books and records related to the business of the Target Entities prior to
the Closing Date upon or prior to the expiration of such three-year period,
Buyer shall, prior to such disposition, give Seller a reasonable opportunity at
Seller’s reasonable expense, to segregate and remove such books and records as
Seller may select to the extent related to the business of the Target Entities
prior to the Closing Date.

(d)       Notwithstanding the terms of Section 6.2(b) above, the Parties agree
that prior to the Closing Buyer may reveal or disclose Proprietary Information
to any other Persons with a need to know reasonably in connection with Buyer’s
financing of its purchase of the Acquired Companies Membership Interests or any
equity participation in Buyer’s purchase of the Acquired Companies Membership
Interests, provided that such Persons are obligated to maintain the
confidentiality of the Proprietary Information in accordance with this
Agreement.

(e)       Upon the other Party’s prior written approval (which will not be
unreasonably withheld or delayed), either Party may provide Proprietary
Information of the other Party to the SEC, FERC, CFIUS or any other Governmental
Authority with jurisdiction or any stock exchange, as may be necessary to obtain
Seller’s Required Regulatory Approvals, or Buyer’s Required Regulatory
Approvals, respectively, or to comply generally with any relevant law or
regulation. The disclosing Party will use Commercially Reasonable Efforts to
obtain confidential treatment for the Proprietary Information provided to any
Governmental Authority and the disclosing Party will notify the other Party as
far in advance as is practicable of its intention to release to any Governmental
Authority any Proprietary Information.

(f)        Except as specifically provided herein or in the Confidentiality
Agreement, nothing in this Section shall impair or modify any of the rights or
obligations of Buyer or its Affiliates under the Confidentiality Agreement, all
of which remain in effect until termination of such agreement in accordance with
its terms, provided that, from and after the Closing, Buyer and its Affiliates
and Representatives shall have no further liability or obligation under the
Confidentiality Agreement with respect to the Proprietary Information of the
Target Entities.

(g)       Buyer agrees that, prior to the Closing Date, it will not contact any
vendors, off-takers, suppliers, or other contracting parties of the Acquired
Companies or their respective Subsidiaries with respect to any aspect of the
business or operations of the Acquired



Companies or any of their respective Subsidiaries or the transactions
contemplated hereby, without the prior written consent of Seller, which consent
shall not be unreasonably withheld, conditioned or delayed. Prior to the Closing
Date, Buyer shall be permitted to contact officers, directors and Employees of
the Target Entities for retention and transition purposes at reasonable times
and upon reasonable prior notice to Seller.

(h)       Except as required by law, prior to the Closing Date, Buyer shall not
contact any Governmental Authority regarding any pending, threatened or
potential Environmental Claim or with respect to any Environmental Permit
relating to the Acquired Companies or any of their respective Subsidiaries
without Seller’s prior written consent, which consent shall not be unreasonably
withheld, delayed, or conditioned.

(i)        At Buyer’s request, prior to the Closing Date, Seller shall permit
Buyer and its Representatives to have one representative located at each of the
Target Entities’ main offices for the purpose of observing their business
operations. Seller shall cause the Target Entities to provide Buyer’s
representatives with reasonable use of office space, telephone and similar
communications and office services and shall provide Buyer’s representatives
with reasonable access to representatives of the Target Entities in order to
assist Buyer in making an orderly transition of the Acquired Companies and their
respective Subsidiaries following the Closing.

6.3       Public Statements. Subject to the requirements imposed by any
applicable law or any Governmental Authority or stock exchange, in which case
the Parties will use Commercially Reasonable Efforts to provide the other party
with sufficient time, consistent with such requirements, to review the nature of
the requirements and to comment upon any proposed disclosure prior to
publication, no press release or other public announcement or public statement
or comment in response to any inquiry relating to the transactions contemplated
by this Agreement shall be issued or made by any Party without the prior
approval of the other Parties (which approval shall not be unreasonably
withheld). The Parties agree to cooperate in preparing such announcements.

6.4       Expenses. Except to the extent specifically provided herein, whether
or not the transactions contemplated hereby are consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be borne by the Party incurring such costs and
expenses, and the costs and expenses of the Target Entities incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne by Seller or otherwise paid by the Target Entities prior to the Closing
Date. Notwithstanding anything to the contrary herein, Buyer will be responsible
for all filing fees under the HSR Act.

6.5       Further Assurances. Subject to the terms and conditions of this
Agreement, each of the Parties hereto shall use its Commercially Reasonable
Efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the purchase and sale of the
Acquired Companies Membership Interests pursuant to this Agreement, including
without limitation using its Commercially Reasonable Efforts to ensure
satisfaction of the conditions precedent to each Party’s obligations hereunder,
including obtaining all necessary consents,



approvals, and authorizations of third parties and Governmental Authorities
required to be obtained in order to consummate the transactions hereunder. Buyer
and Seller agree to use their Commercially Reasonable Efforts to perform all
actions reasonably required of Buyer and Seller, respectively, in connection
obtaining Seller’s Required Regulatory Approvals and Buyer’s Required Regulatory
Approvals, as applicable.

 

6.6

Consents and Approvals.

(a)       As promptly as practicable, after the date of this Agreement, Seller
and Buyer, as applicable, shall each file or cause to be filed with the Federal
Trade Commission and the United States Department of Justice any notifications
required to be filed under the HSR Act and the rules and regulations promulgated
thereunder with respect to the transactions contemplated hereby. The Parties
shall use their respective Commercially Reasonable Efforts to respond promptly
to any requests for additional information made by either of such agencies, and
to cause the waiting periods under the HSR Act to terminate or expire at the
earliest possible date after the date of filing. Buyer will pay all filing fees
under the HSR Act, but each Party will bear its own costs of the preparation and
prosecution of any filing.

(b)       As promptly as practicable, and in any case within ten (10) Business
Days after the date of this Agreement, Seller and Buyer, as applicable, shall
file or cause to be filed with the FERC such applications as are necessary to
obtain required FERC approval for the various transactions contemplated hereby.
The Parties shall consult with each other regarding such filings and shall
consider and incorporate in such filings all reasonable comments, if any,
submitted by the other Party with respect thereto. If appropriate, the Parties
will submit a joint application to the FERC seeking such required approvals. The
Parties shall respond promptly to any requests for additional information made
by the FERC, and use their respective Commercially Reasonable Efforts to cause
regulatory approval to be obtained at the earliest possible date after the date
of filing. Each Party will bear its own costs of the preparation and prosecution
of any such filing.

(c)       As promptly as practicable, after the date of this Agreement, Seller
and Buyer shall file or supply or cause to be filed or supplied, all necessary
pre-filings and filings pursuant to Exon-Florio, and the Parties shall
(i) jointly prepare and file a joint voluntary notice with CFIUS under
Exon-Florio with respect to the transaction contemplated by this Agreement,
(ii) provide CFIUS with any additional or supplemental information requested by
CFIUS or its member agencies during the Exon-Florio review process and
(iii) take all Commercially Reasonable Efforts advisable, necessary or desirable
to finally and successfully complete the Exon-Florio review process as promptly
as practicable.

(d)       As promptly as practicable after the date of this Agreement, Buyer and
Seller shall make all such other filings and applications with Governmental
Authorities seeking any other approval or authorization as may be required for
the consummation of the transactions contemplated hereby. The Parties shall
respond promptly to any requests for additional information made by any such
Governmental Authority and shall use their respective Commercially Reasonable
Efforts to obtain any such approval at the earliest possible date after the date
of the filing. Each Party shall bear its own costs of the preparation and
prosecution of such filings.



6.7       Use of Black Hills Marks. Buyer acknowledges that neither Buyer nor
any Affiliate of Buyer shall have, and none of them shall acquire pursuant to
this Agreement, any rights of ownership or use whatsoever with respect to, and
from and, except as permitted hereby, after the Closing Date neither Buyer nor
any Affiliate of Buyer shall use, the name and mark “Black Hills”, or any uses
or derivations thereof, and any logos, signs or other materials representing or
incorporating the same. Without limiting the foregoing, Buyer shall (a) within
ten (10) Business Days after the Closing Date, amend the certificates of
incorporation and other organizational documentation of the Target Entities to
change the names thereof such that the names thereof do not include the name
“Black Hills” therein, (b) within thirty (30) days after the Closing Date,
remove such logos and marks from all of the Project Facilities and other assets
of the Target Entities, including, without limitation, signage at the Project
Facilities, and provide written verification thereof to Seller promptly after
completing such removal and (c) return or destroy (with proof of destruction)
all stationery that contains such logos or marks. Buyer will not send, or cause
to be sent, any correspondence or other materials to any Person on any
stationery that contains any such logos or marks.

6.8       Fees and Commissions. Seller, on the one hand, and Buyer, on the other
hand, represent and warrant to the other that, no broker, finder or other Person
is entitled to any brokerage fees, commissions or finder’s fees in connection
with the transaction contemplated hereby by reason of any action taken by the
Party making such representation, except that Seller has engaged, and shall bear
the liability for the commissions and fees of, Credit Suisse Securities (USA)
LLC in connection with the transactions contemplated hereby. Seller, on the one
hand, and Buyer, on the other hand, will pay to the other or otherwise
discharge, and will indemnify and hold the other harmless from and against, any
and all claims or liabilities for all brokerage fees, commissions and finder’s
fees incurred by reason of any action taken by the indemnifying party.

 

6.9

Tax Matters.

 

(a)

Return Filing, Payments, Refunds and Credits.

(i)        Seller shall prepare or cause to be prepared and file or cause to be
filed all Federal, state and local Tax Returns for (x) the Target Entities for
all Pre-Closing Tax Periods of such entities, including the consolidated federal
income Tax Return of Black Hills Corporation for the Tax period ending on
December 31, 2007, and (y) any Affiliated Group that includes any of the Target
Entities (other than an Affiliated Group that has no members other than two or
more of the Target Entities) (a “Black Hills Affiliated Group”). Each such Tax
Return shall be prepared in a manner consistent with past practice. Buyer shall
not, and shall cause its Affiliates not to, amend, refile, modify or revoke such
Tax Returns (or any notification or election relating thereto) without the prior
written consent of Seller, which consent shall not be unreasonably withheld or
delayed; provided, for the avoidance of doubt, that Seller shall be deemed to
have reasonably withheld its consent if any such action by Buyer or its
Affiliates could reasonably be expected to have an adverse impact upon any Taxes
or Tax Returns (or Tax attribute) of Seller or any of its Affiliates for any Tax
period ending on or prior to the Closing Date or any Straddle Period. Buyer and
Seller shall act in good faith to resolve any disputes, but in the event Buyer
and Seller do not resolve any disputed items by agreement, either Buyer or
Seller may refer such dispute to an Independent Accounting Firm for resolution,
and the decision



of the Independent Accounting Firm shall be final and binding on Buyer and
Seller and their respective Affiliates. The costs, expenses and fees of the
Independent Accounting Firm shall be borne equally by Seller, on the one hand,
and Buyer, on the other hand. Buyer shall and shall cause its Affiliates to
timely provide Seller with all information as Seller shall reasonably request in
connection with the preparation of such Tax Returns. Seller and its Affiliates
shall be responsible for payment of all Taxes, and shall be entitled to any
refunds or credits of Taxes, shown as due on such Tax Returns, except that Buyer
and its Affiliates shall be responsible for the timely payment of any Income
Taxes resulting from any transaction or event that is not in the ordinary course
of business and occurs after the Closing on the Closing Date.

(ii)       Buyer shall, except to the extent that such Tax Returns are the
responsibility of Seller under Section 6.9(a)(i), timely prepare and file or
cause to be timely prepared and filed all Tax Returns of the Target Entities.
For any Straddle Period Tax Return that is the responsibility of Buyer under
this Section 6.9(a)(ii), Buyer shall, and shall cause its Affiliates to, prepare
such Tax Return in a manner consistent with past practices and with all Tax
Returns prepared or caused to be prepared by Seller pursuant to
Section 6.9(a)(i) with respect to the entity in question, in each case to the
extent consistent with applicable law, and Buyer shall deliver to Seller for its
review, comment and approval (which approval shall not be unreasonably withheld)
a copy of each such proposed Tax Return (accompanied, in the case of each Income
Tax Return, by an allocation of the Income Taxes shown to be due on such Tax
Return between the portion of such Straddle Period ending on the Closing Date
and the portion of such Straddle Period beginning after the Closing Date) at
least thirty (30) Business Days prior to (A) the due date for filing such Tax
Return (giving effect to any validly obtained extensions), or (B) if there is no
due date for filing, the actual filing date thereof. Buyer shall and shall cause
its Affiliates to not unreasonably fail to reflect any comments received from
Seller. Buyer shall timely pay or cause to be timely paid all Taxes shown as due
on such Tax Returns. Seller shall reimburse Buyer for Taxes shown to be due on
such Tax Returns as filed, to the extent allocable to the portion of such
Straddle Period ending on the Closing Date, and Buyer shall promptly pay to
Seller the amount of Taxes allocable to the portion of such Straddle Period
beginning after the Closing Date to the extent such Taxes were paid on or prior
to the Closing Date. Buyer shall promptly pay to Seller the amount of any
refunds or credits of Taxes allocable to the portion of such Straddle Period
ending on the Closing Date. For purposes of this Agreement, in the case of any
Straddle Period, Income Taxes allocable to the portion of such Straddle Period
ending on the Closing Date shall be computed as if the Tax period ended on the
Closing Date, except that any Income Taxes resulting from any transaction or
event that is not in the ordinary course of business and occurs after the
Closing on the Closing Date shall be allocable to the portion of such Straddle
Period beginning after the Closing Date, and the portion of all other Taxes
(other than Transfer Taxes to which Section 6.9(e) applies) allocable to the
portion of such Straddle Period ending on the Closing Date shall be an amount
equal to the amount of such Taxes for the entire Straddle Period multiplied by a
fraction, the numerator of which is the number of calendar days in the portion
of the period ending on the Closing Date and the denominator of which is the
number of calendar days in the entire Straddle Period. Buyer shall not, and
shall cause its Affiliates to not, amend, refile, modify or revoke any Straddle
Period Tax Return (or any notification or election relating thereto) without the
prior written consent of Seller, which consent shall not be unreasonably
withheld; provided, for the avoidance of doubt, that Seller shall be deemed to
have reasonably withheld its consent if any such action by Buyer or its
Affiliates could reasonably be expected to have an adverse impact upon any Taxes
or Tax



Returns (or Tax attribute) of Seller or any of its Affiliates for any Tax period
ending on or prior to the Closing Date or any Straddle Period. Buyer and Seller
shall act in good faith to resolve any disputes, but in the event Buyer and
Seller do not resolve any disputed items by agreement, either Buyer or Seller
may refer such dispute to an Independent Accounting Firm for resolution, and the
decision of the Independent Accounting Firm shall be final and binding on Buyer
and Seller and their respective Affiliates. The costs, expenses and fees of the
Independent Accounting Firm shall be borne equally by Seller, on the one hand,
and Buyer, on the other hand.

(iii)      Seller and its Affiliates shall be entitled to any refunds or credits
of or against any Excluded Taxes and any other Taxes for which Seller or its
Affiliates are responsible pursuant to this Agreement, provided that Buyer shall
be entitled to any Tax refund arising out of a carryback of a loss or credit (to
the extent that such loss or credit may not be carried forward) incurred by
Buyer or its Affiliates in the portion of a Straddle Period beginning after the
Closing Date or any other taxable period ending after the Closing Date, and
Seller and its Affiliates shall be entitled to a credit only to the extent such
credit actually reduces the Tax liability of Buyer or its Affiliates in a
taxable period ending after the Closing Date. Buyer shall, at Seller’s
reasonable request, and at Seller’s expense, file or cause the relevant entity
to file for and use Commercially Reasonable Efforts to obtain any refund or
credit to which Seller and its Affiliates are entitled.

(iv)      Buyer shall, and shall cause its Affiliates to, promptly forward to
Seller and its Affiliates or reimburse Seller and its Affiliates for any refunds
or credits of Taxes due Seller and its Affiliates (pursuant to the terms of this
Section 6.9) after receipt thereof.

(v)       Buyer shall, and shall cause its Affiliates to, elect, where permitted
by applicable law, to carry forward any item of loss, deduction or credit which
arises in any Tax period beginning after the Closing Date.

 

(b)

Cooperation on Tax Matters.

(i)        Buyer and Seller shall (and each shall cause the Target Entities to)
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the preparation and filing of Tax Returns pursuant to this
Section and in connection with any audit, litigation or other proceeding with
respect to Taxes for any Tax period ending on or prior to the Closing Date. Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees (to the extent such
employees were responsible for the preparation, maintenance or interpretation of
information and documents relevant to Tax matters or to the extent required as
witnesses in any Tax proceedings), available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Parties agree (A) to retain, and (in the case of Buyer) to cause
the Target Entities to retain, all books and records with respect to Income Tax
matters pertinent to the Target Entities relating to any Tax period beginning
before the Closing Date until six months after the expiration of the statute of
limitations (and, to the extent notified by Buyer or Seller, any extensions
thereof) of the respective Tax periods, and to abide by all record retention
obligations imposed by law or pursuant to agreements entered into with any
taxing authority and (B) to give the other Party reasonable written notice prior
to transferring, destroying or



discarding any such books and records and, if the other Party so requests, Buyer
or Seller, as the case may be, shall allow the other Party to take possession of
such books and records.

(ii)       Buyer and Seller further agree, upon request, to use their best
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed with respect to the transactions
contemplated hereby.

(iii)      At Seller’s request, Buyer shall cause the Target Entities to make
and/or join with Seller and any of Seller’s Affiliates in making after Closing
any election for which such entity’s consent is required for any Tax period (or
portion thereof) ending on or prior to the Closing Date, if the making of such
election does not have a material adverse impact on Buyer (or any of its
Affiliates) for any Tax period beginning after the Closing Date.

 

(c)

Contests.

(i)        Seller and Buyer shall notify the other Party in writing within ten
(10) Business Days or such shorter period as may be required thereby of receipt
by it or any of its Affiliates of written notice of any pending or threatened
Tax examination, audit or other administrative or judicial proceeding (a “Tax
Contest”) that could reasonably be expected to result in an indemnification
obligation of such other Party pursuant to this Agreement and such timely notice
shall specify in reasonable detail the basis for any claim included therein and
shall include a copy of the relevant portion of any correspondence received from
the taxing authority. If the recipient of such notice of a Tax Contest fails to
provide such timely notice to such other Party, it shall not be entitled to
indemnification for any Taxes arising in connection with such Tax Contest, but
only to the extent, if any, that such failure or delay shall have adversely
affected the indemnifying Party’s ability to defend against, settle, or satisfy
any action, suit or proceeding against it, or any damage, loss, claim, or demand
for which the indemnified Party is entitled to indemnification hereunder, and
the indemnifying Party’s indemnity obligations shall be reduced to the extent of
any Tax or other liability incurred as a result of the delay or failure to
receive such timely notice.

(ii)       If a Tax Contest relates to any Taxes for which Seller is liable in
full hereunder, Seller shall at its expense control the defense and settlement
of such Tax Contest. If such Tax Contest relates to any Taxes for which Buyer is
liable in full hereunder, Buyer shall at its own expense control the defense and
settlement of such Tax Contest. The Party not in control of the defense shall
have the right to observe the conduct of any Tax Contest at its expense,
including through its own counsel and other professional experts. Buyer and
Seller shall jointly represent the Target Entities in any Tax Contest relating
to Taxes for which both are liable hereunder, and fees and expenses related to
such representation shall be paid equally by Buyer and Seller.

(iii)      Notwithstanding anything to the contrary in Section 6.9(c)(ii), to
the extent that an issue raised in any Tax Contest controlled by one Party or
jointly controlled could materially affect the liability for Taxes of the other
Party, the controlling Party shall not, and neither Party in the case of joint
control shall, enter into a final settlement without the consent of the other
Party, which consent shall not be unreasonably withheld. Where a Party



reasonably withholds its consent to any final settlement, that Party may
continue or initiate further proceedings, at its own expense, and the liability
of the Party that wished to settle (as between the consenting and the
non-consenting Party) shall not exceed the liability that would have resulted
from the proposed final settlement including interest, additions to Tax, and
penalties that have accrued at that time, and the non-consenting Party shall
indemnify the consenting Party for any liability in excess of liability that
would have resulted from the proposed final settlement.

(d)       Tax Sharing Agreements. Any Tax sharing agreement or similar
arrangement between Seller or any Affiliate of Seller (other than the Target
Entities) on the one hand, and any of the Target Entities on the other hand
shall be terminated with respect to the Target Entities, as applicable, as of
the Closing Date.

(e)       Certain Taxes. Notwithstanding anything in this Agreement to the
contrary, all transfer, documentary, sales, use, stamp, registration and other
such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement, whether imposed upon Seller, Buyer or any of the
Target Entities (“Transfer Taxes”), shall be borne equally by Buyer and Seller.
Seller and Buyer shall, and shall cause their respective Affiliates, to prepare
and timely file all necessary Tax Returns and other documentation with respect
to all such Transfer Taxes, and, if required by applicable law, Buyer shall, and
shall cause the Target Entities to, join in the execution of all such Tax
Returns and other documentation. All costs and expenses incurred in connection
with the filing of all such Tax Returns and documentation hereunder shall be
borne equally by Buyer and Seller.

(f)        Disputes. In the event that a dispute arises between Seller and Buyer
as to the amount of Taxes, or indemnification, whether or not attributable to
the Acquired Companies, the Parties shall attempt in good faith to resolve such
dispute, and any agreed upon amount shall be paid to the appropriate Party. If
such dispute is not resolved thirty (30) days thereafter, the Parties shall
submit the dispute to an Independent Accounting Firm mutually appointed by
Seller and Buyer for resolution, which resolution shall be final, conclusive and
binding on the Parties. Notwithstanding anything in this Agreement to the
contrary, the fees and expenses of the Independent Accounting Firm in resolving
the dispute shall be borne equally by Seller and Buyer. Any payment required to
be made as a result of the resolution of the dispute by the Independent
Accounting Firm shall be made within ten (10) Business Days after such
resolution, together with any interest determined by the Independent Accounting
Firm to be appropriate.

 

6.10

Pre-Closing Transfers.

(a)       Prior to the Closing, Seller shall transfer and assign to LV Cogen II
its right, title and interest in ownership of the gas turbine described on
Schedule 6.10(a)(i). Prior to the later of the Closing and the FVP Closing in
the event the Closing does not include the sale of the Acquired Companies
Membership Interests in BH Fountain Valley and BH Fountain Valley II, Seller
shall transfer and assign to Fountain Valley Power its right, title and interest
in ownership of the gas turbine described on Schedule 6.10(a)(ii).



(b)       Prior to Closing, Seller shall cause to be transferred and assigned to
Harbor Cogen its right, title and interest in the Indemnification Agreement
described on Schedule 6.10(b).

 

(c)

Prior to Closing, Seller shall cause the dissolution of BH Valmont.

6.11     Pre-Closing Transfer of Acquired Companies. Notwithstanding anything to
the contrary contained herein, Seller may transfer its ownership of the Acquired
Companies Membership Interests to an Affiliate of Seller incorporated in the
United States, that is directly or indirectly wholly-owned by Black Hills
Corporation (such transferee, the “Seller Assignee”), and assign all of its
rights and obligations hereunder to such Seller Assignee agreeing in writing to
be bound hereby; provided, that no such assignment shall in any way (a) affect
Seller’s obligations or liabilities under this Agreement, (b) alter the
classification of any Target Entity for federal tax purposes, or (c) preclude
Buyer from taking a cost basis in the assets of the Target Entities in
accordance with Section 1012 of the Code and any similar applicable state or
local Tax law and as provided on Annex A.

6.12     Affiliate Transactions. Prior to the Closing, Seller shall terminate,
or shall cause to be terminated, at Seller’s sole expense, (i) any contract
between Seller or any of its Subsidiaries or Affiliates (other than the Target
Entities), on the one hand, and any of the Target Entities, on the other, and
(ii) any contract between any officer or director of any of the Target Entities,
or in the case of any individual, an immediate family member of the foregoing,
on the one hand, and any of the Target Entities, on the other.

6.13     Like-Kind Exchanges. Seller and Buyer consent to each of the other
Parties’ assignment of its rights and obligations under this Agreement to its
Qualified Intermediary (as that term is defined in Section 1.1031(k)-1(g)(4)(v)
of the Treasury Regulations promulgated under the Code), if any, or to its
Qualified Exchange Accommodation Titleholder (as that term is defined in Revenue
Procedure 2000-37), if any, in connection with effectuation of a like-kind
exchange. However, Seller and Buyer acknowledge and agree that any assignment of
this Agreement to a Qualified Intermediary or to a Qualified Exchange
Accommodation Titleholder does not release Seller or Buyer from any of their
respective liabilities and obligations to each other under this Agreement. Each
Party agrees to reasonably cooperate with the other to attempt to structure the
transaction as a like-kind exchange.

6.14     Advice of Changes. Prior to the Closing, subject to compliance with
Section 6.1, each Party will promptly advise the other in writing with respect
to any matter arising after execution of this Agreement of which that Party
obtains knowledge and which, if existing or occurring at the date of this
Agreement, would have been required to be set forth in this Agreement, including
any of the Schedules hereto, or of any breach of any representation or warranty
or of any other condition or circumstance that would excuse a Party of timely
performance of its obligations hereunder. Subject to Buyer’s consent (not to be
unreasonably withheld or delayed) and compliance with Section 6.1, Seller may
cause the Target Entities to amend, substitute or otherwise modify any Acquired
Companies Agreement or Project Contract on terms and conditions no less
favorable than those in place as of the date hereof, in each case, to the extent
that any such agreement expires by its terms prior to the Closing Date. Nothing
contained herein shall relieve Seller or Buyer of any breach of representation,
warranty or



covenant under this Agreement existing as of the date hereof or any subsequent
date as of which such representation, warranty or covenant shall have been made
or any rights of Buyer or Seller pursuant to Section 7.1(e) or Article VIII with
respect to such breach.

 

6.15

Consents.

(a)       Seller shall use Commercially Reasonable Efforts to obtain all
Material Buyer Consents and Material Seller Consents, and any other consents and
approvals for the consummation of the transactions contemplated hereby required
under any Acquired Companies Agreement, Major Project Contract or Project
Permits and all required waivers of any rights of first refusal, rights of first
offer, or similar preemptive rights with respect to any of the Project Company
Interests necessary in order to consummate the transactions contemplated by this
Agreement, in each case prior to the Closing Date.

(b)       Seller shall use Commercially Reasonable Efforts to obtain the consent
of General Electric International, Inc. (“GE”) to the transactions contemplated
hereby required under the Maintenance Service Agreement described on
Schedule 6.15(b) (the “GE Contract”). In the event that Seller obtains GE’s
consent to the transactions contemplated by this Agreement, Buyer shall assume
Seller’s obligations under the GE Contract solely with respect to matters
arising from and after the Closing.

6.16     Buyer Financial Assurance. Simultaneous with the execution and delivery
of this Agreement, Buyer is providing to Seller (a) irrevocable standby letters
of credit from the LC Banks in the aggregate stated amount of the Termination
Fee (each, a “Buyer LC”) (which term includes the standby letters of credit from
the LC Banks in the stated amount of the FVP Forfeiture Fees (each, a “FVP Buyer
LC”)) which shall permit, subject to the terms and conditions of this Agreement,
Seller to draw up to the Termination Fee in payment thereof, (b) an equity
commitment letter (the “Equity Commitment Letter”) from each of the Sponsors (as
defined therein) and (c) a debt commitment letter (the “Debt Commitment Letter”)
from the financial institutions identified therein with respect to the financing
of the transactions contemplated hereby (such equity and debt commitments
collectively being the “Financing”) dated the date hereof, addressed to Buyer.
Subject to their terms and conditions, the Financing, together with all other
funds of Buyer, is sufficient to allow Buyer to pay the full Purchase Price and
to satisfy in cash all other obligations of Buyer required to be satisfied at
the Closing. As of the date hereof, the Equity Commitment Letter and the Debt
Commitment Letter constitute all of the agreements entered into between each of
Sponsors, the financial institutions identified in the Debt Commitment Letters
and/or their respective Affiliates and Buyer and/or its Affiliates with respect
to the financing arrangements contemplated thereby, excluding any fee letters or
similar arrangements with financing sources. As of the date hereof, the Equity
Commitment Letter and the Debt Commitment Letter are in full force and effect
and have not been modified or amended in any respect. As of the date hereof,
assuming the accuracy, in all material respects, of the representations and
warranties of Seller in this Agreement and the accuracy and completeness of the
information provided by Seller to Buyer in the course of its due diligence
review, Buyer has no reason to believe that such Financing shall not be
available or that the equity and debt commitments shall not be funded, and Buyer
has not made any material misrepresentation with respect to Buyer in connection
with obtaining such equity and debt financing commitments. As of the date
hereof, assuming the accuracy, in all material respects, of the representations
and



warranties of Seller in this Agreement and the accuracy and completeness of the
information provided by Seller to Buyer in the course of its due diligence
review, Buyer has no reason to believe that there are any conditions to the
payment of such cash or the drawing of such credit facilities which cannot be
satisfied by Buyer as of the Closing Date.

6.17     Financing Cooperation. At Buyer’s request, Seller shall, and shall use
its reasonable efforts to cause the Target Entities to, provide reasonable
cooperation with Buyer and Buyer’s lenders in connection with Buyer obtaining
debt financing for the consummation of the transactions contemplated hereby,
including making Representatives of such parties available at reasonable times
in connection with the syndication of such debt financing and related
activities. Without limiting the foregoing, prior to the Closing, Seller and any
of its Subsidiaries or Affiliates (including the Target Entities) shall, and
shall request their respective Representatives to, provide all cooperation
reasonably requested by Buyer and its Representatives in connection with the
Financing which cooperation shall include (a) arranging for appropriate senior
officers of Seller and the Target Entities to meet with prospective lenders and
investors in presentations, meetings, drafting sessions and due diligence
sessions, (b) providing the financial information necessary for the satisfaction
of the obligations and conditions set forth in the definitive financing
documents contemplated by the Debt Commitment Letter within the time periods
required thereby, (c) use Commercially Reasonable Efforts to assist Buyer in
obtaining all consents and approvals required for granting of security requested
by lenders and (d) subject to the limitations set forth in Section 3.5(d), use
Commercially Reasonable Efforts to assist Buyer in obtaining customary title
insurance requested by Buyer; in each case in connection with the Financing.

 

6.18

Employee and Benefit Plans.

(a)       As of the Closing Date, Buyer shall waive all pre-existing condition
limitations under the health care plan it provides for employees continuing in
employment with Buyer on and after the Closing Date (“Continuing Employees”) and
covered by the health care plan in which any of the Target Entities participated
immediately prior to the Closing Date (the “Seller Health Plan”), and shall
provide such health care coverage and other employee benefits substantially
similar in the aggregate to the Seller Health Plan and other employee benefits
set forth on Schedule 4.8 effective as of the Closing Date and for the twelve
(12) month period following the Closing, without the application of any
eligibility period for coverage or benefit. In addition, with respect to
Continuing Employees, Buyer shall cause such health care plan to credit all
employee payments toward deductible and co-payment obligations limits under the
Seller Health Plan for the plan year that includes the Closing Date as if such
payments had been made for similar purposes under such health care plan during
the plan year that includes the Closing Date.

(b)       Notwithstanding the provisions of Section 6.18(a), to the extent
commercially practicable, Seller shall spin-off and transfer all of the
obligations and liabilities of any Benefit Plan that is a Section 125 flexible
spending plan (the “Seller 125 Plan”) attributable to employees of the Target
Entities and their dependents and beneficiaries to a Section 125 flexible
spending plan to be established in respect of the Target Entities (the “New 125
Plan”) immediately prior to the Closing Date, and the New 125 Plan shall credit
each such employee’s flexible spending account with the balance so transferred.
Each employee eligible to participate



in the New 125 Plan shall be permitted to continue his or her election in effect
under the New 125 Plan for the remainder of the calendar year in which the
Closing shall occur, subject to the limitation on contributions contained in the
Seller 125 Plan, and the New 125 Plan shall honor any such election and shall
honor (and shall be solely liable for) any claims incurred by an employee in the
calendar year, which would otherwise be an eligible expense under the Seller 125
Plan, whether or not such expense was incurred before, on or after the Closing
Date. Seller shall provide Buyer with all information reasonably requested by
Buyer in order for the New 125 Plan to satisfy the obligations set forth in this
Section 6.18(b). As soon as administratively practicable following the Closing
Date, Seller shall pay to Buyer the balance of the Target Entities employees’
accounts under the Seller 125 Plan; provided, however, that if the balance of
the Target Entities employees’ accounts under the Seller 125 Plan is less than
zero, Buyer shall pay to Seller the amount by which such balance is less than
zero.

(c)       Notwithstanding the provisions of Section 6.18(a), as soon as
practicable following the Closing Date, Seller shall fully vest the account
balances of each of the Target Entities employee who is a participant in the
Benefit Plan that is a 401(k) plan (the “Seller 401(k) Plan”) and shall offer
each such participant the opportunity to rollover such participant’s account
balance to a defined contribution 401(k) plan established or maintained in
respect of the Target Entities that is a qualified tax or deferred arrangement
under Code Sections 401(a) and 401(k). Such rollover shall be in the form of a
direct rollover in accordance with Section 401(a)(31) of the Code and other
applicable provisions of the United States Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) and the Code and shall include the opportunity
for participants to rollover all participant loan accounts and liabilities under
the Seller 401(k) Plan, or otherwise provide substantially comparable benefits
to such participants.

(d)       Buyer covenants and agrees that it shall not, and shall cause the
Target Entities not to, terminate any Continuing Employee, except for cause, (or
except pursuant to any arrangement whereby such Continuing Employee experiences
a change of employer but does not experience a loss of employment), prior to the
one year anniversary of the Closing Date.

(e)       Buyer will be solely responsible for, and Seller will have no
responsibility for all liabilities to Employees pursuant to the Federal Worker
Adjustment Retraining and Notification Act and all similar state laws and
regulations (the “WARN Act”) relating to matters occurring after the Closing.

 

6.19

Insurance.

(a)       Seller agrees to cooperate with Buyer, as reasonably requested by
Buyer, (i) to effect the transfer to the Target Entities of any rights to
coverage for losses suffered by the Target Entities after the Closing arising
out of occurrences occurring prior to the Closing under any “occurrence” based
Insurance Policies of Seller or its Affiliates to the extent such occurrences
are covered by such Insurance Policies and to the extent such Target Entities
are covered thereunder, as of the Closing Date, and (ii) to effect the retention
by Valencia Power, as of the Closing Date, of Valencia Power’s rights to
coverage under the Valencia Builders Risk Policy; provided that Buyer shall
promptly reimburse Seller for all out-of-pocket fees, costs, expenses and
liabilities whatsoever incurred by Seller in connection with any such
cooperation.



(b)       Seller agrees that it shall, at its option, either (i) maintain, until
the Closing Date, the Valencia General Liability Policy currently in effect, or
otherwise (ii) cause the coverage under the Valencia General Liability Policy to
be included under the coverage of other Insurance Policies of Seller.

6.20     Non-Solicitation of Employees. To the extent permitted by law, for a
period of eighteen (18) months from and after the Closing Date, without the
prior written consent of Buyer, neither Seller nor any of its Subsidiaries or
Affiliates shall solicit, hire or retain, directly or indirectly, as an
employee, independent contractor or consultant any person who is (or was as of
the date of this Agreement) a Continuing Employee and shall not induce or
attempt to induce any such Continuing Employee to terminate his or her
employment by resignation, retirement or otherwise, provided that the foregoing
shall not restrict general solicitations of employment through advertisements or
other means that are not directed specifically at such employees and/or the
hiring of employees as a result thereof.

6.21     Certain Resignations. On the Closing Date, Seller shall cause to be
delivered to Buyer duly executed resignations and releases, effectively
immediately after the Closing, of each officer of each Target Entity who is not
a Continuing Employee and each member of the board of directors (or equivalent
person) of the Target Entities.

 

6.22

Repayment of Indebtedness.

(a)       At or prior to the Closing, Seller (i) shall assume, extinguish, repay
or contribute as equity, or shall cause to be assumed, extinguished, repaid or
contributed as equity, all Indebtedness owed by any Target Entity to any Person
(including Seller and its Subsidiaries and Affiliates), and (ii) shall, and
shall cause its Affiliates and Subsidiaries to, repay in full all indebtedness
for borrowed money it owes or they owe to any Target Entity.

(b)       At or prior to the Closing, Seller shall, and shall cause its
Subsidiaries and Affiliates (including the Target Entities) to, settle or
extinguish all intercompany receivables and intercompany payables that were
incurred on or prior to the Closing and that arose from trade transactions
between Seller or its Subsidiaries and Affiliates (other than the Target
Entities), on the one hand, and the Target Entities, on the other hand.

(c)       At or prior to the Closing, Seller shall deliver to Buyer (i) payoff
letters from the holders of any secured debt (whereby such holders agree to
terminate or release any Liens securing such debt, other than Permitted Liens,
upon receipt of the payoff amounts set forth in such payoff letters) and
(ii) releases of all other Liens, other than Permitted Liens, on any real,
personal and intangible assets of the Target Entities pursuant to documentation
reasonably satisfactory to Buyer.

ARTICLE VII

 

CONDITIONS

7.1       Conditions to Obligations of Buyer. The obligation of Buyer to effect
the purchase of the Acquired Companies Membership Interests and the other
transactions



contemplated by this Agreement shall be subject to the fulfillment at or prior
to the Closing Date (or the waiver in writing by Buyer) of the following
conditions:

(a)       The waiting period under the HSR Act applicable to the consummation of
the sale of the Acquired Companies Membership Interests contemplated hereby
shall have expired or been terminated;

(b)       No preliminary or permanent injunction or other order or decree by any
federal or state court or Governmental Authority which prevents the consummation
of the sale of the Acquired Companies Membership Interests contemplated herein
shall have been issued and remain in effect (each Party agreeing to use its
Commercially Reasonable Efforts to have any such injunction, order or decree
lifted) and no statute, rule or regulation shall have been enacted by any state
or federal government or Governmental Authority which prohibits the consummation
of the sale of the Acquired Companies Membership Interests;

(c)       Buyer shall have received Buyer’s Required Regulatory Approvals set
forth at (1) to (4) of Schedule 5.3(b), and such approvals shall be in full
force and effect and in form and substance reasonably satisfactory (including no
materially adverse conditions) to Buyer;

(d)       Seller shall have performed and complied in all material respects with
the covenants and agreements contained in this Agreement which are required to
be performed and complied with by Seller on or prior to the Closing Date;

(e)       Each of the Seller Fundamental Representations shall have been true
and correct as of the date of this Agreement and shall be true and correct as of
the Closing Date as if made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the truth and
correctness of which shall be determined as of that specified date); and
Seller’s other representations and warranties made in Article IV (without regard
to any materiality or Material Adverse Effect qualification therein) shall have
been true and correct as of the date of this Agreement and shall be true and
correct on the Closing Date as if made at and as of the Closing Date (except
those representations and warranties that address matters only as of a specified
date, the truth and correctness of which shall be determined as of that
specified date), except for such failures to be true and correct which could not
reasonably be expected to constitute, individually or in the aggregate, a
Material Adverse Effect;

(f)        Buyer shall have received certificates from an authorized officer of
Seller, dated the Closing Date, to the effect that the conditions set forth in
Sections 7.1(d), 7.1(e), 7.1(h) and 7.1(l) have been satisfied by Seller;

(g)       Seller shall have delivered, or caused to be delivered, to Buyer at
the Closing, Seller’s closing deliveries described in Section 3.5;

(h)       Since December 31, 2007, no Material Adverse Effect shall have
occurred and be continuing;



(i)        Seller’s Required Regulatory Approvals shall have been obtained and
be in full force and effect and shall contain no conditions or terms which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(j)        All Material Buyer Consents shall have been obtained and shall be in
full force and effect and shall contain no conditions or terms which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(k)       Each of the Acquired Companies, as applicable, shall have been
discharged and released from all liabilities and obligations arising under the
Excluded Agreements;

 

(l)

The Commercial Operation Date shall have occurred; and

(m)      All Indebtedness of the Target Entities shall have been paid in full,
and all commitments for any such Indebtedness shall have been terminated and all
Liens securing such Indebtedness shall have been released.

7.2       Conditions to Obligations of Seller. The obligation of Seller to
effect the sale of the Acquired Companies Membership Interests and the other
transactions contemplated by this Agreement shall be subject to the fulfillment
at or prior to the Closing Date (or the waiver by Seller) of the following
conditions:

(a)       The waiting period under the HSR Act applicable to the consummation of
the sale of the Acquired Companies Membership Interests contemplated hereby
shall have expired or been terminated;

(b)       No preliminary or permanent injunction or other order or decree by any
federal or state court which prevents the consummation of the sale of the
Acquired Companies Membership Interests contemplated herein shall have been
issued and remain in effect (each Party agreeing to use its Commercially
Reasonable Efforts to have any such injunction, order or decree lifted) and no
statute, rule or regulation shall have been enacted by any state or federal
government or Governmental Authority in the United States which prohibits the
consummation of the sale of the Acquired Companies Membership Interests;

(c)       Seller shall have received all of Seller’s Required Regulatory
Approvals set forth at (1) to (5) of Schedule 4.3(b) and such approvals shall be
in full force and effect and in form and substance reasonably satisfactory
(including no materially adverse conditions) to Seller;

(d)       Buyer shall have performed and complied in all material respects with
the covenants and agreements contained in this Agreement which are required to
be performed and complied with by Buyer on or prior to the Closing Date;

(e)       Each of the Buyer’s Fundamental Representations shall have been true
and correct as of the date of this Agreement and shall be true and correct as of
the Closing Date as if made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the truth and
correctness of which shall be determined as of that



specified date); and Buyer’s other representations and warranties made in
Article V (without regard to any materiality or Material Adverse Effect
qualification therein) shall have been true and correct as of the date of this
Agreement and shall be true and correct on the Closing Date as if made at and as
of the Closing Date (except those representations and warranties that address
matters only as of a specified date, the truth and correctness of which shall be
determined as of that specified date), except for such failures to be true and
correct which could not reasonably be expected to constitute, individually or in
the aggregate, a Buyer Material Adverse Effect;

(f)        Seller shall have received a certificate from an authorized officer
of Buyer, dated the Closing Date, to the effect that the conditions set forth in
Sections 7.2(d) and 7.2(e) have been satisfied by Buyer;

(g)       Solely with respect to the sale of Acquired Companies Membership
Interests in BH Fountain Valley and BH Fountain Valley II, the conditions for
closing in Section 9.2 of the Partnership Interests Purchase Agreement by and
among Aquila, Inc., Aquila Colorado, LLC, Black Hills Corporation, Great Plains
Energy Incorporated and Gregory Acquisition Corp., dated as of February 6, 2007,
as amended (“PIPA”), have been satisfied or waived by the parties to the PIPA;
and

(h)       Buyer shall have delivered, or caused to be delivered, to Seller at
the Closing, Buyer’s closing deliveries described in Section 3.6.

ARTICLE VIII

 

INDEMNIFICATION

 

8.1

Indemnification.

(a)       Buyer shall indemnify, defend and hold harmless Seller, its officers,
directors, employees, shareholders, Affiliates, their respective successors,
permitted assigns and agents (each, a “Seller’s Indemnitee”) from and against,
and pay and reimburse the Seller’s Indemnitees for, any and all claims, demands,
suits, losses, liabilities, damages, obligations, payments, costs and expenses
(including, without limitation, the costs and expenses of any and all actions,
suits, proceedings, assessments, judgments, settlements and compromises relating
thereto, costs of investigation and enforcement under this Article VIII and
reasonable attorneys’ fees and reasonable disbursements in connection
therewith), whether or not related to Third Party Claims (each, an
“Indemnifiable Loss”), asserted against or suffered by any Seller’s Indemnitee
relating to, resulting from or arising out of (i) any breach by Buyer of or
inaccuracy in any representation, warranty, covenant or agreement of Buyer
contained in this Agreement or in any certificate delivered by or on behalf of
Buyer pursuant to this Agreement and (ii) any Third Party Claims against any
Seller’s Indemnitee arising out of or in connection with Buyer’s ownership or
operation of the Acquired Companies on or after the Closing Date, except to the
extent arising out of a breach of or inaccuracy in any representation, warranty,
covenant or agreement of Seller contained in this Agreement (without regard to
limitations set forth in Section 8.1(g) or Section 8.3).



(b)       Seller shall indemnify, defend and hold harmless Buyer, its officers,
directors, employees, shareholders, Affiliates, their respective successors,
permitted assigns and agents (each, a “Buyer Indemnitee”) from and against, and
pay and reimburse the Buyer Indemnitee for, any and all Indemnifiable Losses
asserted against or suffered by any Buyer Indemnitee relating to, resulting from
or arising out of (i) any breach by Seller of or inaccuracy in any
representation, warranty, covenant or agreement of Seller contained in this
Agreement or in any certificate delivered by or on behalf of Seller pursuant to
this Agreement, (ii) the Excluded Liabilities and (iii) any Third Party Claims
against a Buyer Indemnitee arising out of or in connection with (x) the Target
Entities or Seller’s ownership or operation of the Excluded Assets prior to, on
or after the Closing Date and (y) the Excluded Liabilities.

 

(c)

Notwithstanding anything to the contrary contained herein:

(i)        subject to the last sentence of paragraph (ii) below, any Person
entitled to receive indemnification under this Agreement (an “Indemnitee”) shall
use Commercially Reasonable Efforts to mitigate all losses, damages and the like
relating to a claim under these indemnification provisions. The Indemnitee’s
Commercially Reasonable Efforts shall include the reasonable expenditure of
money to mitigate or otherwise reduce or eliminate any loss or expenses for
which indemnification would otherwise be due, and the Indemnifying Party shall
reimburse the Indemnitee for the Indemnitee’s reasonable expenditures in
undertaking the mitigation; and

(ii)       any Indemnifiable Loss shall be (A) net of the dollar amount of any
insurance or other proceeds, net of any reasonable expenses incurred pursuing
any related insurance claims and any correspondent increases in insurance
premiums, actually received by any Indemnitee or any of its Affiliates with
respect to the Indemnifiable Loss and (B) net of Income Tax benefits to the
Indemnitee or any of its Affiliates, to the extent realized by the Indemnitee or
any of its Affiliates, increased by an amount equal to the Income Tax benefits,
if any, attributable to the receipt of such indemnity payment, but only to the
extent that such Tax benefits are actually realized, or such Income Taxes are
actually paid, as the case may be, by the Indemnitee or any consolidated,
combined or unitary group of which any Indemnitee is a member. Notwithstanding
the foregoing, no Party seeking indemnity hereunder shall be required to seek
coverage under applicable insurance policies with respect to any such
Indemnifiable Loss; and

(iii)      any indemnification payments made pursuant to this Agreement shall be
treated for Tax purposes as an adjustment to the Purchase Price.

(d)       The expiration or termination of any representation, warranty or
covenant or agreement as specified in Section 8.3 shall not affect the Parties’
obligations under this Section 8.1 if the Indemnitee provided the Person
required to provide indemnification under this Agreement (each, an “Indemnifying
Party”) with proper notice of the claim or event for which indemnification is
sought prior to such expiration, termination or extinguishment.

(e)       Except to the extent otherwise provided in Article IX, the rights and
remedies of Seller and Buyer under this Article VIII are exclusive and in lieu
of any and all other rights and remedies which Seller and Buyer may have under
this Agreement or otherwise for



monetary relief after the occurrence of the Closing, with respect to (i) any
breach of or failure to perform any covenant, agreement, or representation or
warranty set forth in this Agreement, or (ii) liabilities of the Acquired
Companies being assumed by Buyer or the Excluded Liabilities, as the case may
be; provided, however, that the provisions of this Section 8.1(e) shall not
prevent or limit a claim of, or a cause of action arising from, fraud or willful
misconduct. The indemnification obligations of the Parties set forth in this
Article VIII apply only to matters arising out of this Agreement.

(f)        Notwithstanding anything to the contrary herein, no Party (including
an Indemnitee) shall be entitled to recover from any other Party (including an
Indemnifying Party) for any liabilities, damages, obligations, payments, losses,
costs, or expenses under this Agreement any amount in excess of the actual or
compensatory damages, court costs and reasonable attorneys’ and other advisor
fees suffered by such Party, except as set forth in Section 9.3. Buyer and
Seller waive any right to recover punitive, special, exemplary and consequential
damages arising in connection with or with respect to this Agreement. The
provisions of this Section 8.1(f) shall not apply to (i) a claim of or cause of
action arising from fraud or willful misconduct, or (ii) indemnification for a
Third Party Claim.

(g)       Notwithstanding anything to the contrary herein, (i) neither Party
shall be liable to the other Party or any Indemnitee for Indemnifiable Losses
pursuant to Section 8.1(a)(i) or Section 8.1(b)(i) relating to, resulting from
or arising out of a breach of representation or warranty (other than the Seller
Fundamental Representations and the Buyer Fundamental Representations), unless
and until the amount of such Indemnifiable Losses exceeds 1%, in the aggregate,
of the Purchase Price (as finally adjusted in accordance with Section 3.3), in
which event the applicable Indemnifying Party shall then only be liable for the
amount of such excess, but only up to the aggregate amount of 5% of the Purchase
Price (as finally adjusted in accordance with Section 3.3), provided that such
Indemnifying Party’s liability and obligation must be asserted by the other
Party within the applicable survival period specified in Section 8.3,
(ii) Seller’s liability and obligation to Buyer for any Indemnifiable Loss
relating to, resulting from or arising out of a breach of or inaccuracy in any
representation or warranty with respect to (A) Sections 4.11 (Tax Matters) and
(B) Section 4.8 (Benefit Plans) must be asserted by Buyer on or before the
termination of the related survival period set forth in Section 8.3,
(iii) Seller’s liability and obligation for any Indemnifiable Losses arising out
of the Excluded Liabilities shall not be limited in either amount or the time
when Buyer may assert a claim with respect thereto, and (iv) any Indemnifying
Parties’ liability and obligation for any Indemnifiable Losses resulting from or
arising out of a breach or inaccuracy of any Seller Fundamental Representations
or Buyer Fundamental Representations shall not be limited in either amount or
the time when an Indemnitee may assert a claim with respect thereto.

 

(h)

“Excluded Liabilities” means:

(i)        Any liabilities or obligations in respect of (A) Income Taxes of the
Target Entities for Tax periods (or portions thereof) beginning before and
ending on or before the Closing Date, determined in a manner consistent with the
provisions of Section 6.9 (other than Income Taxes resulting from any
transaction or event that occurs after the Closing on the Closing Date and is
not in the ordinary course of business), (B) Taxes payable by the Target
Entities solely by reason of being severally liable for the Income Tax of Seller
or any Black Hills



Affiliated Group pursuant to Treasury Regulation Section 1.1502-6 or any
analogous state or local Tax law, (C) Taxes (other than Income Taxes and
Transfer Taxes) of the Target Entities for Tax periods (or portions thereof)
beginning before and ending on or before the Closing Date, which in the case of
any Straddle Period, shall be deemed to be the amount of such Tax for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days during the portion of the Straddle Period ending on the Closing Date and
the denominator of which is the total number of days in the Straddle Period,
(D) any losses incurred by Buyer based upon the Target Entities being affiliated
under Code Section 414 or ERISA Section 4001(a)(14) on or prior to the Closing
Date with Seller and/or any Affiliates or Subsidiaries of Seller; provided,
however, that in the case of clause (C), such liability or obligation only to
the extent that it exceeds the accrual for such Taxes reflected as a liability
in Working Capital, as finally determined pursuant to Section 3.3 ((A) through
(D) collectively, “Excluded Taxes”), (E) any liability or obligation arising
from facts and circumstances giving rise to the allegations in the Reeves Suit
as defined on Schedule 4.10, (F) any liability or obligation arising from facts
and circumstances giving rise to the allegations in the Acid Rain Proceeding as
defined on Schedule 4.10, (G) any liability for liquidated damages payable by
Valencia Power pursuant to the Valencia PPA or the Valencia Construction
Contract and any liability for any payment to any supplier or contractor or
other out-of-pocket expenses incurred in connection with the construction of the
Valencia Project, necessary to achieve Final Completion pursuant to the Valencia
Construction Contract, related contracts for the development and construction of
its facilities and all permits and authority granted by Governmental Authorities
except as and to the extent reflected in Current Liabilities, (H) any liability
in excess of $8,800,400 for the Harbor Payment as defined on Schedule 4.10; and

(ii)       Liabilities and obligations arising at any time under the Excluded
Agreements.

(i)        For purposes of determining whether indemnification under this
Article VIII shall be available with respect to any breach of or inaccuracy in
any representation, warranty, covenant or obligation of the Parties to this
Agreement, but not for purposes of determining whether any such representation,
warranty, covenant or obligation has been breached or is inaccurate, limitations
or qualifications as to dollar amount, materiality or Material Adverse Effect
(or similar concept) set forth in such representation, warranty, covenant or
obligation shall be disregarded.

(j)        The rights and remedies of any Party based upon, arising out of or
otherwise in respect of any inaccuracy or breach of any representation,
warranty, covenant or agreement or failure to fulfill any condition shall in no
way be limited by the fact that the act, omission, occurrence or other state of
facts upon which any claim of any such inaccuracy or breach is based may also be
the subject matter of any other representation, warranty, covenant or agreement
as to which there is no inaccuracy or breach. The representations and warranties
of Seller shall not be affected or deemed waived by reason of any investigation
made by or on behalf of Buyer (including by any of its Representatives) or by
reason of the fact that Buyer or any of such Representatives knew or should have
known that any such representation or warranty is or might be inaccurate,
provided that Buyer did not have actual knowledge with respect to such
inaccuracy as of the date hereof.



 

8.2

Defense of Claims.

(a)       If any Indemnitee receives notice of the assertion of any claim or of
the commencement of any claim, action, or proceeding made or brought by any
Person who is not a party to this Agreement or any Affiliate of a Party to this
Agreement (a “Third Party Claim”) with respect to which indemnification is to be
sought from an Indemnifying Party, the Indemnitee shall give such Indemnifying
Party reasonably prompt written notice thereof, but in any event such notice
shall not be given later than ten (10) calendar days after the Indemnitee’s
receipt of written notice of such Third Party Claim. Such notice shall describe
the nature of the Third Party Claim in reasonable detail and shall indicate the
estimated amount, if practicable, of the Indemnifiable Loss that has been or may
be sustained by the Indemnitee. The Indemnifying Party will have the right to
participate in or, by giving written notice to the Indemnitee (such notice to
include an acknowledgement by the Indemnifying Party of its indemnification
obligations with respect to such Third Party Claim), to elect to assume the
defense of any Third Party Claim at such Indemnifying Party’s expense and by
such Indemnifying Party’s own counsel, provided that the counsel for the
Indemnifying Party who shall conduct the defense of such Third Party Claim shall
be reasonably satisfactory to the Indemnitee. The Indemnitee may cooperate in
good faith in such defense at such Indemnitee’s own expense. If an Indemnifying
Party elects not to assume the defense of any Third Party Claim, the Indemnitee
may compromise or settle such Third Party Claim over the objection of the
Indemnifying Party, which settlement or compromise shall conclusively establish
the Indemnifying Party’s liability pursuant to this Agreement.

(b)       If, within ten (10) calendar days after an Indemnitee provides written
notice to the Indemnifying Party of any Third Party Claims, the Indemnitee
receives written notice from the Indemnifying Party that such Indemnifying Party
has elected to assume the defense of such Third Party Claim as provided in
Section 8.2(a), the Indemnifying Party will not be liable for any legal expenses
subsequently incurred by the Indemnitee in connection with the defense thereof
for so long as the Indemnifying Party shall continue the diligent defense of
such Third Party Claim. Without the prior written consent of the Indemnitee, the
Indemnifying Party shall not enter into any settlement of any Third Party Claim
which would lead to liability or create any financial or other obligation or
restriction on the part of the Indemnitee. If a firm offer is made to settle a
Third Party Claim which would not lead to liability or the creation of a
financial or other obligation or restriction on the part of the Indemnitee
(including any injunctive or other non-monetary relief) and includes as an
unconditional term thereof the giving by each claimant or plaintiff to such
Indemnitee of an irrevocable release from all such liabilities, obligations and
restrictions, and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to the Indemnitee to
that effect. If the Indemnitee fails to consent to such firm offer within ten
(10) Business Days after its receipt of such notice, the Indemnifying Party
shall be relieved of its obligations to defend such Third Party Claim and the
Indemnitee may contest or defend such Third Party Claim. In such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim will be
the amount of such settlement offer plus reasonable costs and expenses paid or
incurred by Indemnitee up to the date of said notice.

(c)       Any claim by an Indemnitee on account of an Indemnifiable Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
giving the



Indemnifying Party reasonably prompt written notice thereof, stating the nature
of such claim in reasonable detail and indicating the estimated amount, if
practicable, but in any event such notice shall not be given later than ten (10)
calendar days after the Indemnitee becomes aware of such Direct Claim, and the
Indemnifying Party shall have a period of thirty (30) calendar days within which
to respond to such Direct Claim. If the Indemnifying Party does not respond
within such thirty (30) calendar day period, the Indemnifying Party shall be
deemed to have accepted such claim. If the Indemnifying Party fails to accept
such claim, the Indemnitee will be free to seek enforcement of its right to
indemnification under this Agreement. If the Indemnifying Party has timely
disputed its liability with respect to such claim as provided above, the
Indemnifying Party and the Indemnitee shall proceed in good faith to negotiate a
resolution of such dispute, and if not resolved through such negotiations, such
dispute shall be resolved by litigation in an appropriate court of competent
jurisdiction in accordance with Section 10.5.

(d)       Subject to Section 8.1(c), if the amount of any Indemnifiable Loss, at
any time subsequent to the making of an indemnity payment in respect thereof, is
reduced by recovery, settlement or otherwise under or pursuant to any insurance
coverage, or pursuant to any claim, recovery, settlement or payment by, from or
against any other entity, the amount of such reduction, less any costs, expenses
or premiums incurred in connection therewith (together with interest thereon
from the date of payment thereof at the publicly announced prime rate then in
effect as published in the Wall Street Journal shall promptly be repaid by the
Indemnitee to the Indemnifying Party.

(e)       A failure to give timely notice as provided in this Section 8.2 shall
not affect the rights or obligations of any Party hereunder except if, and only
to the extent that, as a result of such failure, the Party which was entitled to
receive such notice was materially prejudiced as a result of such failure.

(f)        Notwithstanding the foregoing, the Parties agree and acknowledge that
Seller shall be entitled exclusively to control, defend and settle any
litigation, administrative or regulatory proceeding arising out of or related to
any Excluded Liabilities, and Buyer agrees to cooperate as reasonably requested
by Seller at Seller’s expense in connection therewith, provided that no entry of
any judgment or settlement shall provide for injunctive or other non-monetary
relief affecting Buyer or any of the Target Entities.

(g)       In all cases, the Parties shall cooperate in the defense of any Third
Party Claim subject to this Article VIII and the records of each shall be
available to the other with respect to such defense. The Party controlling the
defense of such Third Party Claim shall keep the other Party reasonably advised
of the status of such Third Party Claim and the defense thereof and shall
consider in good faith any reasonable recommendations made by the
non-controlling Party with respect thereto.

 

8.3

Survival.

(a)       The representations and warranties given or made by any Party to this
Agreement or in any certificate or other writing furnished in connection
herewith shall survive the Closing until March 31, 2009 and shall thereafter
terminate and be of no further force or effect, except that (i) the Seller
Fundamental Representations and the Buyer Fundamental



Representations shall survive indefinitely and (ii) all representations and
warranties relating to Section 4.11 (Tax Matters), and Section 4.8 (Benefit
Plans) shall survive the Closing for a period of thirty (30) days following the
applicable statutes of limitation taking into account any extensions or waivers
thereof.

(b)       The covenants and obligations of Seller and Buyer set forth in this
Agreement, including without limitation the indemnification obligations of the
Parties under Article VIII hereof, shall survive the Closing indefinitely, and
each Party shall be entitled to the full performance thereof by the other Party
hereto without limitation as to time or amount (except as otherwise specifically
set forth herein).

ARTICLE IX

 

TERMINATION

 

9.1

Termination.

(a)       This Agreement may be terminated at any time prior to the Closing Date
by mutual written consent of Seller and Buyer.

(b)       This Agreement may be terminated by Seller or Buyer if (i) any Federal
or state court of competent jurisdiction shall have issued an order, judgment or
decree permanently restraining, enjoining or otherwise prohibiting the Closing,
and such order, judgment or decree shall have become final and nonappealable or
(ii) any statute, rule, order or regulation shall have been enacted or issued by
any Governmental Authority which, directly or indirectly, prohibits the
consummation of the Closing, or (iii) the Closing contemplated hereby shall have
not occurred on or before October 17, 2008 (the “Termination Date”), provided
that the right to terminate this Agreement under this Section 9.1(b)(iii) shall
not be available to any Party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before the Termination Date.

(c)       So long as such Party has complied with Section 6.5 of this Agreement,
this Agreement may be terminated by Buyer if any of Buyer’s Required Regulatory
Approvals, the receipt of which is a condition to the obligation of Buyer to
consummate the Closing as set forth in Section 7.1(c), shall have been denied
(and a petition for rehearing or refiling of an application initially denied
without prejudice shall also have been denied) or shall have been granted but
contains terms or conditions which do not satisfy the closing condition in
Section 7.1(c).

(d)       So long as such Party has complied with Section 6.5 of this Agreement,
this Agreement may be terminated by Seller, if any of Seller’s Required
Regulatory Approvals, the receipt of which is a condition to the obligation of
Seller to consummate the Closing as set forth in Section 7.2(c), shall have been
denied (and a petition for rehearing or refiling of an application initially
denied without prejudice shall also have been denied) or shall have been granted
but contains terms or conditions which do not satisfy the closing condition in
Section 7.2(c).



(e)       This Agreement may be terminated by Buyer, upon written notice to
Seller, if there has been a violation or breach by Seller of any covenant,
representation or warranty contained in this Agreement which would cause any of
the conditions set forth at Sections 7.1(d) or 7.1(e) not to be satisfied and
such violation or breach is not cured by the earlier of the Termination Date or
the date thirty (30) days after receipt by Seller of notice specifying
particularly such violation or breach, and such violation or breach has not been
waived by Buyer.

(f)        This Agreement may be terminated by Seller, upon written notice to
Buyer, if there has been a violation or breach by Buyer of any covenant,
representation or warranty contained in this Agreement which would cause any of
the conditions set forth at Sections 7.2(d) or 7.2(e) not to be satisfied and
such violation or breach is not cured by the earlier of the Termination Date or
the date thirty (30) days after receipt by Buyer of notice specifying
particularly such violation or breach, and such violation or breach has not been
waived by Seller.

(g)       This Agreement may be terminated by Seller if the Equity Commitment
Letter or any Buyer LC shall no longer remain in full force and effect.

9.2       Procedure and Effect of No-Default Termination. In the event of
termination of this Agreement by either or both of the Parties pursuant to
Section 9.1, written notice thereof shall forthwith be given by the terminating
Party to the other Party, whereupon, if this Agreement is terminated pursuant to
any of Sections 9.1(a) through 9.1(d), the liabilities of the Parties hereunder
will terminate, except for Section 6.2(b), Section 6.2(f), Section 6.4, the
second sentence of Section 6.8, this Section 9.2, Section 9.3 and Article X, any
liability resulting from any such Party’s breach of this Agreement, or as
otherwise expressly provided in this Agreement, and thereafter neither Party
shall have any recourse against the other by reason of this Agreement. In the
event of the termination of this Agreement under all circumstances in which
Buyer is not required pursuant to Section 9.3 to pay the Termination Fee, each
of Buyer and Seller shall execute and deliver to the LC Banks a notice of
termination of each Buyer LC signed by an authorized officer of each of Seller
and Buyer.

9.3       Termination Fee; Letter of Credit; Limitation on Liability. Seller may
immediately draw upon each Buyer LC (and to the extent drawn, Seller shall use
Commercially Reasonable Efforts to draw on all but not less than all Buyer LCs)
in an amount, in the aggregate, equal to Fifty Million Dollars ($50,000,000)
(the “Termination Fee”) if this Agreement is terminated by Seller pursuant to
Sections 9.1(b)(iii), 9.1(f) or 9.1(g), provided that Seller shall not be in
breach of this Agreement in such a manner that would entitle Buyer to terminate
this Agreement in accordance with Section 9.1(e), and provided further, that in
the case of termination pursuant to Section 9.1(b)(iii), the failure of the
Closing Date to occur was due to the breach by Buyer of its obligations to
complete the transactions contemplated hereby when required to do so in
accordance with this Agreement (it being understood that, subject to compliance
in all material respects by Buyer with Section 6.6, the failure to obtain any of
Buyer’s Required Regulatory Approvals or Seller’s Required Regulatory Approvals
shall not constitute a breach by Buyer for purposes of this Section 9.3). The
Parties acknowledge and agree that if Seller shall terminate this Agreement as
provided immediately above, Seller’s damages would be difficult or impossible to
quantify with reasonable certainty, and accordingly



the payment provided for in this Section 9.3 is a payment of liquidated damages
(and not penalties) which is based on the Parties’ estimate of the damages
Seller will suffer or incur as a result of the event giving rise to such payment
and the resultant termination of this Agreement. Buyer irrevocably waives any
right it may have to raise as a defense that any such liquidated damages are
excessive or punitive. For greater certainty, the Parties agree that upon any
termination of this Agreement (whether or not in accordance with this
Article IX), the Seller’s right to receive the Termination Fee pursuant to this
Section 9.3 in the manner provided herein shall be the sole and exclusive remedy
of Seller and its Subsidiaries or Affiliates against Buyer or any of its
Subsidiaries or Affiliates, or any of its or their respective former, current or
future general or limited partners, direct or indirect members of equity
holders, managers, directors, officers, employees or Representatives, in
connection with any liability or other obligation relating to or arising out of
this Agreement or the transactions contemplated hereby. Upon payment by Buyer of
such Termination Fee when so required under this Section 9.3, none of Buyer or
any of its Subsidiaries or Affiliates, or any of its or their respective former,
current or future general or limited partners, direct or indirect members of
equity holders, managers, directors, officers, control persons, employees or
Representatives shall have any further liability or obligation of any kind or
nature relating to or arising out of this Agreement or the transactions
contemplated hereby as a result of such termination. Upon any termination of
this Agreement in accordance with this Article IX, in no event shall (a) Buyer
or any of its Subsidiaries or Affiliates, or any of its or their respective
former, current or future general or limited partners, direct or indirect
members of equity holders, managers, directors, officers, employees or
Representatives be subject to any liability in excess of the Termination Fee for
any or all claims, demands, suits, losses, liabilities, damages, obligations,
payments, costs or expenses relating to or arising out of this Agreement or the
transactions contemplated hereby or (b) Seller or any of its Subsidiaries or
Affiliates seek injunctive or equitable relief or seek to recover any money
damages in excess of such amount from Buyer or any of its Subsidiaries or
Affiliates, or any of its or their respective former, current or future general
or limited partners, direct or indirect members of equity holders, managers,
directors, officers, employees or Representatives. In the event the Closing
occurs without the sale of BH Fountain Valley and BH Fountain Valley II in
accordance with Section 11.1, the Termination Fee shall thereafter be
automatically reduced to Fourteen Million Two Hundred Eighty-Five Thousand
Dollars ($14,285,000) (the “FVP Forfeiture Fees”) and thereafter Seller may
immediately draw upon the FVP Buyer LCs in an amount equal to the FVP Forfeiture
Fees solely in the event the FVP Closing Date fails to occur due to Buyer’s
failure to complete the FVP Closing following the satisfaction or waiver of all
conditions precedent to its obligation to purchase BH Fountain Valley and BH
Fountain Valley II when required to do so in accordance with this Agreement.

ARTICLE X

 

MISCELLANEOUS PROVISIONS

10.1     Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of Seller and Buyer.

10.2     Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written



instrument signed by the Party granting such waiver, but such waiver of such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent failure to comply therewith.

10.3     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission, or mailed by overnight courier or registered or certified mail
(return receipt requested), postage prepaid, to the recipient Party at its
address (or at such other address or facsimile number for a Party as shall be
specified by like notice; provided, however, that notices of a change of address
shall be effective only upon receipt thereof):

 

(a)

If to Seller, to:

Black Hills Corporation

625 Ninth Street

Rapid City, SD 57709

Attention: Steven J. Helmers, Esq.

Facsimile: (605) 721-2550

with a required copy to:

 

Black Hills Corporation

350 Indiana Street, Suite 400

Golden, CO 80401

Attention: Maurice T. Klefeker

Facsimile: (303) 568-3261

and

 

Morgan, Lewis & Bockius LLP

300 South Grand Avenue, Suite 2200

Los Angeles, CA 90071

Attention: Richard A. Shortz, Esq.

Facsimile: (213) 612-2501

 

(b)

if to Buyer, to each of:

Hastings Funds Management (USA) Inc.

575 Fifth Avenue, 39th Floor

New York, NY 10017

 

Attention:

Peter Taylor

 

Michael Hamilton

Facsimile: (212) 551-1997



and

JPMorgan IIF Acquisitions LLC

245 Park Avenue, Floor 2

New York, NY 10167

 

Attention:

Geoff Chatas

 

Andrew Kim

Facsimile: (212) 648-2266

with a required copy to:

Linklaters LLP

1345 Avenue of the Americas

New York, NY 10105

 

Attention:

Nick Rees, Esq.

 

Joshua Berick, Esq.

 

Facsimile:

(212) 903-9100

10.4     Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either Party
hereto, including by operation of law, without the prior written consent of the
other Party. Notwithstanding the foregoing, Seller may assign its rights under
this Agreement in accordance with Section 6.11 hereof and Buyer may (a) assign
its rights pursuant to this Agreement to its Affiliates, (b) designate one or
more of its Affiliates to perform its obligations hereunder with the prior
written consent of Seller (which consent shall not be unreasonably withheld,
delayed or conditioned), or (c) assign its rights, but not its obligations,
under this Agreement to any of its financing sources as security for obligations
in respect of the Financing and any refinancings, extensions, refundings or
renewals thereof; provided, however, no such actions shall relieve Buyer of any
of its obligations hereunder, without the prior written consent of Seller, which
may be withheld in its sole discretion. This Agreement is not intended to confer
upon any other Person except the Parties hereto any rights, interests,
obligations or remedies hereunder. Other than with respect to the rights of
Indemnitees pursuant to Article VIII, no provision of this Agreement shall
create any third party beneficiary rights in any current or former employee,
director or independent contractor of Seller (including any beneficiary or
dependent thereof) in respect of continued employment or resumed employment, no
provision of this Agreement shall create any rights in any such Persons in
respect of any benefits that may be provided, directly or indirectly, under any
employee benefit plan or arrangement except as expressly provided for
thereunder, and no provision of this Agreement shall be construed as an
amendment to any Benefit Plan, Benefit Agreement or other employee benefit plan
for any purpose.

10.5     Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the law of the State of New York
(without giving effect to conflict of law principles) as to all matters,
including but not limited to matters of validity, construction, effect,
performance and remedies. THE PARTIES HERETO AGREE THAT VENUE IN ANY AND ALL
ACTIONS AND PROCEEDINGS RELATED TO THE SUBJECT



MATTER OF THIS AGREEMENT SHALL BE IN THE STATE AND FEDERAL COURTS IN AND FOR THE
BOROUGH OF MANHATTAN, NEW YORK, WHICH COURTS SHALL HAVE EXCLUSIVE JURISDICTION
FOR SUCH PURPOSE, AND THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS AND IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. SERVICE OF PROCESS
MAY BE MADE IN ANY MANNER RECOGNIZED BY SUCH COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

10.6     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.7     Interpretation. The articles, section and schedule headings contained
in this Agreement are solely for the purpose of reference, are not part of the
agreement of the parties and shall not in any way affect the meaning or
interpretation of this Agreement.

10.8     Schedules and Exhibits. Except as otherwise provided in this Agreement,
all Exhibits and Schedules referred to herein are intended to be and hereby are
specifically made a part of this Agreement. Each Schedule to this Agreement
shall be deemed to include and incorporate disclosures made on other Schedules
to this Agreement as and to the extent the relevance of such matter to such
other Schedule is readily apparent on the face of such disclosure without
reference to the underlying documentation.

10.9     Entire Agreement. This Agreement and the Confidentiality Agreement,
including the Exhibits, Schedules, documents, certificates and instruments
referred to herein or therein, embody the entire agreement and understanding of
the Parties hereto in respect of the transactions contemplated by this
Agreement. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein or therein. It is expressly acknowledged and agreed that there are no
restrictions, promises, representations, warranties, covenants or undertakings
contained in any material Made Available to Buyer pursuant to the terms of the
Confidentiality Agreement including, without limitation, the Confidential
Information Memorandum dated October, 2007. This Agreement supersedes all prior
agreements and understandings between the Parties (other than the
Confidentiality Agreement) with respect to such transactions.

10.10   U.S. Dollars. Unless otherwise stated, all dollar amounts set forth
herein are United States (U.S.) dollars.

10.11   Time Is of the Essence. Except as otherwise expressly provided herein,
time is of the essence for each provision of this Agreement and each performance
called for in this Agreement, provided that if the day on or by which a notice
must or may be given or the performance of any Party’s obligations is due is not
a Business Day, then the day on or by which such notice must or may be given, or
that such performance is due, shall automatically be



extended to the first Business Day thereafter. This Section may be waived only
in a writing expressly referring hereto.

ARTICLE XI

 

FOUNTAIN VALLEY PROJECT

11.1     Conditions to Purchase of Fountain Valley; Effect on Closing.
Notwithstanding anything to the contrary contained herein, in the event all of
the conditions set forth in Sections 7.1 and 7.2 of this Agreement have been
satisfied (or waived in writing by Buyer or Seller, as applicable) other than
the condition set forth in Section 7.2(g), the Closing shall occur in accordance
with the terms of Article III of this Agreement; provided, however, and, except
as otherwise set forth in this Article XI, for purposes of Article III of this
Agreement, (a) the Purchase Price payable by Buyer in accordance with
Section 3.2 at the Closing shall be reduced to Six Hundred Million Dollars
($600,000,000) and (b) the Working Capital Amount shall be reduced to Nineteen
Million Five Hundred Thousand Dollars ($19,500,000) and, for all other purposes
under this Agreement unless and until the FVP Closing occurs: (x) the definition
of “Acquired Companies” shall be deemed not to include BH Fountain Valley or BH
Fountain Valley II, (y) the definition of “Project Companies” shall be deemed
not to include Fountain Valley Power and (z) the disclosure schedules shall be
deemed not to include such disclosures therein that are designated as “FVP
Disclosures.”

11.2     FVP Closing. In the event the Closing occurs without the sale of BH
Fountain Valley and BH Fountain Valley II in accordance with Section 11.1, the
Acquired Companies Membership Interests in BH Fountain Valley and BH Fountain
Valley II will be conveyed to Buyer at a subsequent closing (the “FVP Closing”).
After the Closing, Seller shall keep Buyer reasonably informed of the status of
the satisfaction of the conditions set forth in Section 7.2(g). The FVP Closing
shall occur as promptly as reasonably practicable but in any event within five
(5) Business Days following the date, if any, on which Seller provides written
notice to Buyer that the condition precedent set forth in Section 7.2(g) has
been satisfied (or waived by Seller). The date of the FVP Closing is hereinafter
referred to as the “FVP Closing Date.” The FVP Closing shall be held in
accordance with and subject to the terms of Article III and Article VII of this
Agreement, provided that, for purposes of the FVP Closing (including Article II,
Article III and Article VII hereof) and for Article VI as such may relate to BH
Fountain Valley, BH Fountain Valley II and/or Fountain Valley Power during the
period prior to the FVP Closing Date or in the case of Sections 6.7, 6.18 and
6.21 as of and after the FVP Closing Date, (a) the definition of “Acquired
Companies” shall be deemed to refer solely to the membership interests in BH
Fountain Valley and BH Fountain Valley II, (b) the definition of “Project
Companies” shall refer solely to Fountain Valley Power, (c) all references to
Investor Subsidiaries and Service Subsidiaries shall be disregarded,
(d) references to the Closing shall be deemed to refer to the FVP Closing,
(e) references to the Closing Date shall be deemed to refer to the FVP Closing
Date, (f) the Purchase Price payable at the FVP Closing shall equal Two Hundred
Forty Million Dollars ($240,000,000) (g) the Working Capital Amount shall be
equal to Five Million Five Hundred Thousand Dollars ($5,500,000) and (h) the
disclosure schedules shall be deemed to include the “FVP Disclosures.”
Notwithstanding the foregoing, neither Party shall be obligated to consummate
the FVP Closing in the event the FVP Closing shall not have occurred on or
before October 17, 2008, provided that such right shall not be available to any
Party whose



failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the FVP Closing to occur on or before October 17,
2008.

ARTICLE XII

 

GUARANTEE

 

12.1

Guarantee.

(a)       Black Hills Corporation (the “Guarantor”) hereby unconditionally and
irrevocably guarantees the full and punctual payment of all amounts that are or
may become due and payable by Seller under Section 3.3(c) and Article VIII of
the Agreement (the “Guaranteed Obligations”). If Seller shall fail or be unable
to pay such amounts as and when the same shall become due and payable, the
Guarantor shall be obligated to perform or cause to be performed such
obligations of the Seller in accordance with the terms of the Agreement. This
Article XII is intended to constitute a guarantee of payment and not merely a
guarantee of collection and shall not be conditioned upon the pursuit of any
remedies against the Seller. The obligations of the Guarantor hereunder shall be
unconditional and absolute, shall remain in full force and effect until all
Guaranteed Obligations under the Agreement have been performed in full, and
shall not be released, discharged or in any way affected by:

(i)        any failure, omission or delay on the part of the Seller to conform
or comply with any term of the Agreement, or any acceleration, extension,
renewal, settlement, compromise, waiver or release in any respect of any
Guaranteed Obligation, by operation of law or otherwise;

(ii)       any waiver, amendment or supplement of any term or provision of the
Agreement, or the invalidity or unenforceability, in whole or in part, of the
Agreement;

(iii)      any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, assignment for the benefit of creditors, composition, receivership,
liquidation or similar proceedings with respect to the Guarantor, Seller or any
other Person or any of their respective properties or creditors, or any action
taken by any trustee or receiver or by any court in any such proceeding;

(iv)      any merger or consolidation of the Guarantor or Seller into or with
any other Person, or sale, lease or transfer of any of the assets of the
Guarantor or Seller to any other Person; or

(v)       any change in ownership of any shares of capital stock of the
Guarantor or Seller, or any change in corporate relationship between the
Guarantor and Seller, or any termination of any such relationship.

(b)       The Guarantor unconditionally and irrevocably waives, to the fullest
extent permitted by applicable law, (i) notice of any of the matters referred to
in Sections 12.1(a)(i) through 12.1(a)(v), (ii) notice of the incurrence of any
of the Guaranteed Obligations or of any breach or default by the Seller with
respect to any of the Guaranteed Obligations or any other notice that may be
required by statute, rule of law or otherwise to



preserve any of the rights of the Buyer against the Guarantor and
(iii) presentment to and demand of payment from the Guarantor or Seller with
respect to any Guaranteed Obligation.

(c)       The Guarantor represents and warrants to Buyer that it has all
requisite corporate power and authority to execute and deliver this Agreement
and perform its obligations hereunder.

(d)       Notwithstanding anything to the contrary in this Agreement, Guarantor
shall not be liable for any loss of business opportunities or any consequential
or punitive damages.

(e)       Guarantor is signing this Agreement solely for purposes of this
Article XII and for no other reason. Except as provided in this Article XII,
Guarantor shall have no liability or obligation hereunder of any kind or nature.

[Signatures on following page]



IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be signed by
their respective duly authorized officers as of the date first above written.

BLACK HILLS GENERATION, INC.

 

 

By:

/s/ Maurice T. Klefeker

 

Name:

Maurice T. Klefeker

Title:   Senior Vice President – Strategic Planning and Development

SOUTHWEST GENERATION OPERATING COMPANY, LLC

 

 

By:

SOUTHWEST GENERATION HOLDING
COMPANY, LLC
its Sole Member

 

 

By:

/s/ Peter Taylor
Name: Peter Taylor
Title: Manager

 

By:

/s/ Geoffrey Chatas
Name: Geoffrey Chatas
Title: Manager

 

The following signatory hereby executes this Agreement for the sole purpose of
agreeing to and becoming bound by the provisions of Article XII.

BLACK HILLS CORPORATION

 

 

By:

/s/ Maurice T. Klefeker

 

Name:

Maurice T. Klefeker

Title: Senior Vice President – Strategic Planning and Development

 

 

 

Signature Page to Purchase and Sale Agreement

 

 